 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIronworkers District Council of the Pacific North-west andLocal Union No.29 of InternationalAssociation of Bridge,Structural and Ornamne-tal IronWorkersandHoffman ConstructionCompany of OregonIronworkers District Council of the PacificandRefaErection,Inc.Cases36-CC-841, 36-CC-842,and 36-CC-843January 19, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn September 30, 1987, Administrative LawJudgeMichael D. Stevenson issued the attacheddecision.The Respondents filed exceptions and asupporting brief, and the General Counsel andCharging Party Hoffman Construction Company ofOregon (Hoffman) filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the exceptions in lightof the record and briefs and has decided to affirmthe judge's rulings,findings,' and conclusions andto adopt the recommended Order as modified.The judge found, among other things, that theRespondents violated Section 8(b)(4)(A) of the Actby picketing and otherwise attempting to forceHoffman to enter into a collective-bargainingagreement containingan unlawful subcontractingclause.The judge also found that the Respondentsviolated Section 8(b)(4)(B) by picketing2 three con-struction sites3 at which Hoffman was a general1The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrulean administra-tive lawjudge's credibility resolutionsunlessthe clear preponderance ofall the relevant evidenceconvincesus thatthey are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefullyexaminedthe record and find no basis for re-versing the findings.In affirming the judge's finding that the Respondents unlawfully at-tempted to secure a collective-bargaining agreementcontaining a provi.sion violative of Sec. 8(e), we note that the judge accorded undue prece-dential valuetoLaborers Local 185 (West-Cal Construction),255 NLRB53 (1981), in which the Board pro forma adopted the violations found bythe judge.2 The judgefoundthat the Respondentsalso engaged in "signalpicket.ing." He stated that"[g]roups ofmen gathered around a sign constitute a`signal' to the employees of secondary and neutral employers." (Footnoteomitted.)We agree that this activityacts as a signal to neutralsthat sym-pathetic action on their part is desired by the union. IronWorkersLocal433 v. NLRB,598 F.2d 1154 (9th Cir. 1979).3 TheRespondentshave excepted to the judge's grantingcounsel forthe GeneralCounsel permission to amend the complaintat the hearing toinclude new violations.The Respondents argue that the General Counselisestoppedby the doctrine of res judicatafrom amending the instantcomplaint to include the allegedviolations at Good Samaritan Hospitaland Hoffman'sheadquartersatHoffman Columbia Plaza because shefailedto include these allegationsin the previous districtcourt litigationof Sec. 10(1) and tried unsuccessfully to have them included during therelated contemptproceedings that followed. The judge found that thecontractor with signs that failed to identify Hoff-man as the primary employer with which they hada dispute and by distributing leaflets at the sites inorder to induce employees of neutral employers tocease working. Additionally, he found that the Re-spondents violated Section 8(b)(4)(i)(B) by tellingneutral employees that their unions supported thepicketing and making other statements calculatedto induce the neutral employees to cease work.Further, the judge found that the Respondents vio-lated Section 8(b)(4)(i) and (ii)(B) by falsely con-veying to neutral employees that the picketing wassanctioned by the Columbia Pacific Building andConstruction Trades Council and by picketing con-struction site gates reserved for neutral employers,their personnel, visitors, and suppliers at the con-struction sites.4On the basis of the foregoing, theGeneral Counsel is not estopped from amending the complaint by unre-lated proceedings that served different functions.We agree with thejudge's analysis of this issue. In addition, we note that while the Act re-quires the General Counsel to pursue a 10(1) injunction during the pend-ency of 8(b)(4) proceedings, the merits of the unfair labor practices al-leged are decided in Board proceedings. The fact that the General Coun-sel failed to formally amend the district court pleadingsisno impedimentto inclusion of the allegationsin the unfair labor practice complaintwhen, as here, the Respondents had notice of the General Counsel'sdesire to put in issue the picketing that occurred at the hospital and at theCharging Party's headquarters, and the hearing was continuedat a laterdate to afford them an opportunity to adequately prepare for the addi-tionalallegations.Moreover, the Respondents have not shown that theywere prejudiced by the amendment.4 In arrivingat these findings, the judge also found, and we agree, thatthe evidence does not establish that Charging Party Hoffman and Nelson,a subcontractor that used the neutral gates at the Performing Arts Centerand the Hospital, are a single employer and therefore that the neutralgate system at those sites was tainted, as the Respondentsallege. In deter-mining whether ostensibly different employers constitute a single employ-er, the Board examines whether there is common ownership, commonmanagement, an interrelationship of operations, and centralized control oflabor relations. No one factor is controlling.NLRB v. Don Burgess Con-structionCorp.,596 F.2d 378 (9th Cir. 1979). The record discloses thatHoffman Construction Company, a holding company, owns ChargingParty Hoffman Construction of Oregon, Hoffman Construction of Wash-ington, and Hoffman Construction of Alaska, as well as an 80-percentshare of Nelson. Accordingly, common ownership has been shown toexist.As to commonmanagement,while Cecil Drinkward is the chief ex-ecutive officer of Hoffman, the holding company, and Charging PartyHoffman, there is no evidence concerning his relationship to the othercompanies.Wayne Thomas serves as the labor relations manager forCharging Party Hoffman and Hoffman of Washington. James Hutchison,who previously worked for a Hoffman company or companies and thenbecame a private labor consultant from 1982 to October 1986, is current-ly employed as the laborrelations managerof Nelson, Hoffman the hold-ing company, and Hoffman of Alaska. The record reflects that Hutchi-son's consultantservices were retained in August 1986 while Thomas wason vacationto attemptto resolve Charging Party Hoffman's problemswiththe Respondents. Though not specifically stated, Hutchison appar-ently returned to the employ of the named Hoffman companies sometimeinor after October 1986. While these facts may reflect a degree ofcommon management among someof the Hoffman affiliates, the evidencedoes not showcommon managementbetween Charging Party Hoffmanand Nelson. In any event, we find it significant that during the period ofthe dispute in issue Charging Party Hoffman and Nelson had differentlabor relationsmanagers. That Hutchison's services were retained whileThomas vacationed is insufficient to establish that the companies arecommonly managed. There is no evidence of interrelation of operationsor centralizedcontrol of labor relations. SeeElectricalWorkers IBEWLocal 3 (Telecom Plus),286 NLRB 235 (1987), enfd. 861 F.2d 44 (2d.Cir.1988). .292 NLRB No. 53 IRON WORKERSPACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)judge held that the Respondents exhibited a pro-clivity to violate the Act and engage in egregiousmisconductAccordingly, he concluded that abroad remedial order was warrantedFor the reasons set forth by the judge, we agreethat the Respondents violated the Act as indicatedabove, 5 however, we find that a broad order is in-appropriate InService Employees Local 77 (ThrustIV),264 NLRB 628, 629 (1982), the Board foundthat the union exhibited a "blatant disregard of theAct and a clear willingness, if not eagerness to vio-late it" warranting a broad order when the unionunlawfully picketed a jobsite after having beenfound to have committed a similar unfair laborpractice against another employer only 3 monthsearlier In the instant case, there is no evidence thatRespondent Local 29 previously violated the ActWe note that while the Respondents engaged inpicketing and leafletting at three construction sitesin July and August 1986, this conduct neither dem-onstratesrecividisttendenciesnorwidespreadunfair labor practices within the meaning ofHick-mott Foods,242 NLRB 1357 (1979) Furthermore,although we note the Respondents' resumption ofpicketing in August 1986 following the informalsettlement of the unfair labor practice allegationsunderlying injunction proceedings initiated by theGeneral Counsel,6 we find it significant that thesettlement agreement, though breached, containeda nonadmission clause and we do not consider it abasis for concluding that the Respondents have es-tablished a pattern of misconduct or otherwiseacted in flagrant disregard of the ActHaving found that the Respondents' conductdoes not warrant a broad order,7 we shall modify6 In adoptingthe judgesfindingthat the subcontractingclausessoughtbytheRespondentswere secondaryinnature and were soughtoutside the context of a collectivebargaining relationshipwe note in addition to the reasonsset forth by the judgethe statementof Local 29Business Manager DanielKealy to Hoffman s employeerelations managerWayne Thomas on June 23 1986 Look I don t care if Hoffmanever hires any ironworkers or notI just want to tie Hoffmanto the subcontract clause6On July 17 1986 the USDistrictCourt of Oregon adopted the recommendations of its magistrate and issued an order enjoining the RespondentsfrompicketingThereafter the General Counsel the ChargingParties andthe Respondentssettled the unfairlaborpractice charges underlyingthe injunction proceedings and onAugust11 1986 the RegionalDirectorfor Region 36 approvedthe settlementFollowing the Respondents resumption of picketing from August 18 to 21 the RegionalDirectorinitiated contempt proceedingsOn February 13 1987 the distnct courtissuedan Order ofPurgationof Civil Contemptof InjunctionGranted under 29 U S C § 160(1)' In this connection despite our finding that the Respondents did notflagrantly violate the Act we find thatthe judge properlydenied the Respondents posthearingmotion forapproval ofitsproposedsettlementWe note that theRespondentsbreachedan earlier settlement agreementand that here as inTeamsters Local 115 (GrossMetal Products)275NLRB 1547(1985) the Respondentsproposedthe settlement-over theGeneral Counselsand the ChargingParty s objections-following theclose ofthe hearingatwhich theypresented no witnesses and limitedtheirdefense tocross examinationAdditionallyas inGrossMetal Products theproposed settlement admits no wrongdoing563the recommended Order and conform the noticeaccordinglyORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, Ironworkers District Council of the PacificNorthwest and Local Union No 29 of InternationalAssociation of Bridge, Structural and Or-namental Iron Workers, their officers, agents, andrepresentatives, shall take the action set forth in theOrder as modified1Substitute the following for paragraph 1(c)"(c)Picketing or signal picketing, distributingpamphlets, making oral statements to employees ofneutral employers, or falsely telling neutral em-ployees that a strike was sanctioned, at construction site gates reserved for use of neutral employers, their personnel, visitors, and suppliers at thePerforming Arts Center, One Financial Center, andGood Samaritan Hospital, or threatening, coercingor restraining Hoffman Construction Company ofOregon, any of its subcontractors, or any otherperson engaged in commerce or in an industry offecting commerce, at the above-named constructionsites,where an object thereof is to force or requirethose employers, or any other person, to ceasedoing businesswith each other, or any otherperson "2Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICETo MEMBERSPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT, by picketingor signalpicketingator near entrances to construction jobsites, attempt to coerce Hoffman Construction Companyof Oregon into agreeing to a labor agreement contaming a clause violating Section 8(e) of the ActWE WILL NOT picket orsignal picket at or nearentrances to construction jobsites withsigns failingto disclose the names of Hoffman ConstructionCompany of Oregon as a primary with whom weare engaged in a labor disputeWE WILL NOT picket orsignal picket,distributepamphlets,make oralstatementsto employees ofneutral employers, or falsely tell neutral employees 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat a strike was sanctioned, at construction sitegates reserved for the use of neutral employers,their personnel, visitors, and suppliers, at the Per-forming Arts Center, One Financial Center, andGood Samaritan Hospital, or threaten, coerce, orrestrainHoffmanConstructionCompanyofOregon, any of its subcontractors or any otherperson engaged in commerce or in an industry af-fecting commerce, at the aforenamed constructionsites,where an object thereof is to force or requirethose employers, or any other person to ceasedoing businesswith each other, or any otherperson.IRONWORKERSDISTRICT COUNCIL OFTHE PACIFIC NORTHWESTLOCAL UNION NO. 29 OF THE INTER-NATIONAL ASSOCIATIONOF BRIDGE,STRUCTURALANDORNAMENTALIRON WORKERSCatherine M. Roth, Esq.,for the General Counsel.Paul Supton, Esq. (Van Bourg,Weinberg, Roger & Rosen-feld),of San Francisco, California, for the Respondent.Lewis K Scott, Esq. (Spears, Lubei sky, Campbell, Bledsoe,Anderson & Young),of Portland, Oregon, for ChargingParty Hoffman Construction.Richard S. Pope, Esq. (Newcomb, Sabin, Schwartz, &Landsverk),of Portland, Oregon, for Charging PartyREFA Erection. IDECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law JudgeThis case was heard before me in Portland, Oregon, on13-14 November and 19-22 May 1987,2pursuant to asecond order consolidating cases, reissued and amendedcomplaint and notice of hearingissuedby the RegionalDirector for the National LaborRelationsBoard forRegion 19 on 26 August and which is based on chargesfiled by Hoffman Construction Company of Oregon andby REFA Erection, Inc. (Charging Parties) on 2 Julyand amended on 9 July and on 3 July. The complaint al-legesthat Ironworkers District Council of the PacificNorthwest and Local Union No. 29 of International As-sociationof Bridge, Structural and Ornamental IronWorkers (Respondents) have engaged in certain viola-tions of Section 8(b)(4)(i)(ii)(A) and (B) of the NationalLabor Relations Act (the Act).''REFA Erection, Inc. did not file a brief, nor participate in the caseafter the first 2 days. Because REFA did not see fit to explain first handits absence from the case (see R. pp. 429-30), its status is unclear.2All dates refer to 1986 unless otherwise indicated.3After 2 hearing days in November, this case was continued by agree-ment of the parties because Respondent's counsel was scheduled to un-dergo major surgery. In addition, Respondent's counsel needed additionaltime to prepare, after the General Counsel amended the complaint on thefirst day ofhearing.Principal Issues1.Whether a settlement proposal objected to by boththe General Counsel and Charging Party can be and/orshould be approved by the administrative law judge.2.Whether Respondents during certain days in Julyand during certain additional days in August picketedthree constructionsitesinPortland,Oregon, with theobject of forcing and requiring the general contractor toenter into a collective-bargaining agreement that containsprovisions prohibited by Section 8(e) of the Act.3.Whetherduring the same times and at the same lo-cations indicated above, Respondents picketed the pri-mary and neutral gates of three Portland constructionprojects with the object of forcing and requiring neutralemployers,working on the construction projects, tocease doing business with the general contractor, andwhether Respondents succeeded in closing down thesites, all in violation of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of Respondents, and Charging Party HoffmanConstruction Company of Oregon.4On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.THE EMPLOYERS' BUSINESSRespondents admit that both Hoffman ConstructionCompany of Oregon and REFA Erection,Inc.areOregon corporations operating as a general contractorand as a structural steel contractor respectively in Port-land,Oregon, and further admit that during the past 12months, which period is representative of all times mate-rial during the course and conduct of their business oper-ations, theseEmployers'gross salesof goods and serv-ices exceeded $500,000. Respondents also admit thatduring the same period these Employers purchased andcaused to be transferred and delivered to their facilitieswithin the State of Oregon goods and materials valued inexcess of $50,000 which originated from sources outsidethe State of Oregon or from suppliers within the Statewhich in turn obtained these goods and materials directlyfrom sources outside the State of Oregon. Accordingly,Respondents admit, and I find, that during all times ma-terial both Hoffman Construction Company of Oregonand REFA Erection, Inc. are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act."After a 2 weekextension of the original due date,briefs in this casewere due on 21 August. The General Counsel's motion to accept late-filed briefs, filed on 25 August and requesting permission for the GeneralCounsel to file her brief not later than 27 August, was denied. On 27August Respondents filed a motion to dismiss complaint on the groundsthat Respondents' right to due process and other rights were violated, be-cause the General Counsel did not file a brief. Respondents' motion isdenied. IRON WORKERS PACIFIC NORTHWESTCOUNCIL (HOFFMAN CONSTRUCTION)565IITHE LABOR ORGANIZATIONS INVOLVEDRespondent Union Local No 29, International Association of Bridge, Structural and Ornamental Iron Workers admits, and I find, that it is a labor organizationwithin the meaning of Section 2(5) of the ActRespondent Ironworkers District Council of the PacifisNorthwest first denied, but later admitted during hearmg (R p 434) that it is a labor organization within themeaning of Section 2(5) of the Act, accordingly I findthat Respondent District Council is a labor organizationwithin the meaning of Section 2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICESA Should a Settlement Agreement be Approved in thisCaseover Objectionsof theGeneral Counsel and theCharging Party5Before turning to the substantive facts of this case, Inote a threshold issue regarding Respondentsmotionaskingme to approve a settlement agreement eventhough the General Counsel and the Charging PartyobjectByseparate order dated1July 1987 (ALJ Exh7),6 I have denied Respondents motion Immediatelybelow,Iprovide relevant background and rationale forthis discussionWhen the hearing adjournedon 22May, the GeneralCounsel had certain additional documents that shewished tooffer,preferably by stipulationAlthough Respondents counsel had not reviewed the documents yetIdirected that he inform the General Counsel and theChargingParty priorto the resumption date of 11 Juneas to whether Respondents would stipulate to the documents or would require the General Counsel to call awitness to establish the foundation for admission of thedocuments into evidence In addition,therewas somequestion as to the length of time Respondents would require to present their evidence (R pp 1091-1095)Subsequently the parties and I were advised by telephone that Respondents agreed to stipulate to the documents in question In addition Respondents decided torestwithout offering any evidence in their case in chiefFinally,Iwas advised of a dispute between the partiesrelating to a proposed settlement agreement Respondents agreed in principle to a settlementoffer drafted bytheGeneral Counsel and approvedby theChargingParty except Respondents desired a nonadmission clauseas part of this agreement and the other two parties objectedTo resolvethis issue, I directed that Respondentssubmit to me a motion for approval of settlement agreement On 8 June 1987,Respondentscomplied (ALJ Exh1)Appended to the Motion were copies of the proposedsettlementagreements(ExhsA and B) Containedwithin thebody of theMotion was Respondents non admission clausewhich theycontended I should incorporate into the attached Settlement Agreements and thenapprove over the objections of the General Counsel andthe Charging PartyOn 11 June 1987 I issued a Rule to show cause whyRespondentsmotion should not be granted (ALJ Exh2) In addition, I admitted into evidence the documentswhich the General Counsel had deferred offering on 22May and which by then Respondents had agreed not tooppose Finally, I found that Respondents had rested andcanceled the resumption of the hearing scheduled for 11June 1987On 17 June 1987 the General Counsel submitted a response to the rule to show cause (ALJ Exh 3) On 24June 1987 Respondents replied to the General Counseland included anAlternativeMotion to Reopen theRecord (ALJ Exh 4)On 23 June 1987, Charging Party submitted its response to the rule to show cause (ALJ Exh 5) and on 26June 1987, Respondents replied to the Charging Party(ALJ Exh 6)As noted above, on 1 July I denied both Respondentsmotion for approval of settlement agreement and Respondents alternative motion to reopen the record (ALJExh 7)Contrary to the General Counsels apparent concession(ALJ Exh 3 p 1), I find that when both the GeneralCounsel and Charging Party object to a settlementagreement, an administrative law judge has no authorityto approve same In making her argument the GeneralCounsel characterizes the settlement agreement here asa unilateral settlement (ALJ Exh 3, p 1) However,where both the General Counsel and Charging Partyobject to a proposed settlement, it is not a unilateral settlementA unilateral settlement is one accepted over the objectionof the Charging Party for good and sufficientreason 7 The Charging Party contends that I have no authority to approve the settlement agreement over its andthe General Counsels objections I agree with and adoptthe argument of Charging Party (ALJ Exh 5 p 5) thatI lack the authority at issue in this caseAlternatively even if I had the disputed authority toapprove the settlement agreement over the objections ofboth the General Counsel and the Charging Party I amconvinced that I should not exercise my discretion to doso in this case As a general rule, the Board instructs thatinclusion in the settlement of a non admission clause isnot a valid basis for objection where the settlement effectuates the policies of the ActMineWorkers (JamesBrosCoal)191NLRB 209, 210 (1971) (only chargingparty objected to settlement agreement), CfIndependentShoeWorkers of CincinnatiOhio (United States ShoeCorp)203 NLRB 783 (1973) (only the General Counselobjected to settlement agreement) CfCommunity Medical Services236 NLRB 853 (1978) (only the GeneralCounsel objected to settlement agreement)5Unless otherwise indicated the termCharging Partywill refer toHoffman Construction Company of Oregon5I have listed all documents relevant to this discussion (ALJ Exhs I-7) in appendix I [omitted from publication]IWhile the Board makes every effort to negotiate bilateral settlementagreements unilateral agreements (i ewithout the charging party) areacceptable where the respondent agrees to take all actions necessary toremedy the alleged unfair labor practicesMcGuiness and Norris How toTake A Case Before the NLRB p330 (5th Ed 1986) 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInTeamsters Local 115 (Gross Metal), 275NLRB 1547(1985), the respondent and the General Counsel agreedto a settlement agreement, but the charging party object-ed.The settlement agreement contained a nonadmissionclause and was submitted after the hearing was closed(respondent presented no witnesses and limited its de-fense to cross-examinationof twowitnesses and a chal-lenge to witnesses' use of notes). In affirming the judge'srejection of the 11th hour settlement agreement, theBoard agreed with the judge's statement that approval ofaposthearing settlement containing a nonadmissionclause in the face of virtually uncontested findings of se-rious,widespread, and "violent . . . misconduct wouldmake a mockery of law enforcement." The Board's de-scription of the case inTeamsters Local 115isdirectlyapplicable to the instant case as is the Board's final con-clusion.However, Respondents correctly cite fn. 6 of the deci-sion in which the Board recognized the principle that asettlement agreement should not be rejected simply be-cause it contains a nonadmission clause and is submittedafter the hearing is closed. In the instant case as inTeam-sters Local 115,supra, these are but two of several fac-tors which must be considered. For example, the failureof the General Counsel and the Charging Party to agreemeans that. an essential element is lacking.8 In addition, iffuture violations occur, the General Counsel may beprejudiced because the instant conduct may not be con-sidered by the Board regarding whether a broad ordershould then ensue.9 Finally, the facts of this case towhich I now turn suggest a pattern of serious, wide-spread, and repeated labor law violations, for which anonadmission clause would not effectuate the policies ofthe Act. 10B. Summary of Court Proceedings Coinciding withInstant Administrative Proceeding1.The Regional Director submits petition for tempo-rary injunction pursuant to Section 10 of the Act (toenjoin certain allegedly unlawful picketing by Respond-ents at construction sites in of Portland, Oregon).2.On 17 July a hearing before the U.S. magistrate fortheDistrict of Oregon was held in the absence of Re-spondents' counselwho elected not to be present.Among other conclusions reached, the magistrate foundthat he had reasonable grounds to believe that Respond-entswere then engaging in unfair labor practices andrecommended that Respondents should be enjoined andrestrained from continuing their unlawful activities (G.C.Exh. 32).3.On the same date, 17 July, the magistrate's findings,conclusions, and recommendations were approved by the8At fn. 5 of TeamstersLocal 115,supra, the Board stated that "a settle-ment offer is not insulated from rejection simply because the GeneralCounsel's representative finds it to be adequate." Conversely, when theGeneral Counsel finds a settlement offer to be inadequate, I find this tobe strong evidence, if not dispositive, that the agreement should not beapproved.8 SeeNLRB v. Chemical Workers,476 F.2d 1031, 1037 (1st Cir. 1973).10 Sec. 10130.6 of the NLRB Casehandling Manual, Unfair LaborPractice Proceedings, provides: "Non-admission of liability by the re-spondent should not be routinely incorporated in settlement agreements."Honorable Owen M. Panner, U.S. District Judge (G.C.Exh. 33).4.Respondents and both Charging Parties in this caseentered into an informal settlement agreement, settlingunfair labor practice charges which were the subject of10 injunction referred to above; the agreement contains anonadmission clause and is approved by the Regional Di-rector on 11 August.5.About 18 August Respondents resumed allegedunfair labor practices.6.Regional Director petitions Judge Panner for find-ing of contempt and on 6 January 1987, Judge Pannerfinds that [Respondents] violated the court order of 17July 1986: "I find Respondents in contempt. A, hearingwill be held to determine appropriate sanctions" (G.C.Exh. 37).7.On 13 February 1987, Judge Panner issues "`order ofPurgation of Civil Contempt of Injunction GrantedUnder 29 U.S.C Section 160(1)." In this order, JudgePanner awarded to the Board "reasonable attorneys' feesand costs" and further ordered that for each and everyfuture violation by either Respondent of the court'sorder of 17 July 1986 or of this purgation order, the Re-spondent shall be assessed a civil compliance fine of$5000 and an additional fine of $1000 for each day onwhich this contumacious conduct occurs (G.C. Exh.38).11C. The Facts1.General backgroundBetween 1 July 1983 and 30 June, the Oregon-Colum-bia Chapter, Associated General Contractors of America,Inc., an employer's group of general contractors, andRespondent Local 29, affiliated with Respondent Iron-workers Northwest District Council (District Council)were parties to a collective-bargaining agreement (G.C.Exh. 3). On 1 May 1985 the Charging Party and Local29 entered into a compliance agreement by which theCharging Party agreed to be bound by most terms andconditions of the collective-bargaining agreement re-ferred to above (G.C. Exh. 2). The parties did not agreeto be bound by provisions relating to settlement of dis-putes nor to those relating to strikes and lockouts.The Charging Party is one of three entities owned byHoffman Construction, a holding company. The chief ex-ecutive officer of Hoffman Construction is Cecil Drink-ward, a witness at hearing. Drinkward is also presidentand chief executive officer of Charging Party HoffmanConstruction Company of Oregon. It is unclear whetherDrinkward has any relationship to related business enti-ties,Hoffman Construction Company of Washington andHoffman Construction Company of Alaska. These twocompanies are not directly involved in the present case.In mid-1985, Drinkward decided that Charging Partywould no longer employ ironworkers and other skilledtradesmendirectly;ratherDrinkward decided thatCharging Party, while continuing as a general contrac-11Respondents have appealed both the 10 injunction and the contemptto the U.S. Court of Appeals for the Ninth Circuit. As of this writing, Iam unawareof any decision from the court. IRON WORKERS PACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)torwould become a construction manager and subcontract to other entities various jobs including iron workwhich for the most part in the past Charging Party sown employees had performed In actual practice, thisseemingly simple change in policy became somewhatconfusing For example one of the subcontractors working on the three projects in this case was Nelson ConstructionCo A substantial majority owner of NelsonConstruction was Hoffman Construction Company Thisfact will be further considered belowWayne Thomas was a major witness at hearing Manager of employee relations for the Charging Party for 3-1/2 years, and with additional experience in employeerelations for general contractors since 1964, Thomas wasthoroughly conversant with the issues in the case froman employers point of view He represented the Charging Party during the negotiations leading to the comphance agreement referred to above If the decision ofDrinkward described above is the logical starting pointof this case,the next major event is an exchange of lettern between Thomas and LeRoy Worley, president ofRespondentDistrictCouncilThe first letter, fromThomas to Local 29 reads as followsFebruary 24 1986IronWorkers Local No 296701 SE Foster RoadPortlandOregon 97206GentlemenNotice is hereby given of our desire to terminateour labor agreementAny agreement we may have with you willtherefore terminate no later than June 30 1986Noticeis alsohereby given that we hereby withdraw from any multi employer unit to which wemay have belonged in connection with any negotiations we may have had with you We intend to separately negotiate with you concerning any futurelabor agreementsThis letter shall also constitute our written noticeof the termination of our obligation to make anyfurther contributions to the Health and Welfare, RetirementApprenticeship and Vacation Funds andany obligation we have to make any such contributionswill extend no longer than through June 30,1986Sincerely/s/ W E ThomasW E ThomasEmployee Relations Manager [G C Exh 4]Worley apparently replying on behalf of Local 29 aswell as the Distract Council, wrote back as followsMr Wayne ThomasHoffman Construction Co1300 S W Sixth AvenuePortlandOregon 97207February 25 1986Dear Sir567As required by Article 3Duration and TerminaLionyou are hereby notified of the termination ofyour collective bargaining agreement with LocalUnions 14 29, 86 114 and 505The short form agreement which is in effect atthis time will be null and void effective midnight,June 30, 1986Iwill be contacting you in the near future toschedule meetings for a proposed future agreementWith kindregards'Sincerely,/s/ LeRoy E WorleyLeRoy E Worley,President[G C Exh 5]To makeChargingPartys intentionperfectlyclear on2 April Thomassent anotherletter to Local 29It readsas followsIronWorkers Local 296701 S E Foster RoadPortland, OR 97206April 2 1986GentlemenAs you know any labor agreement we may havewith you terminates by July 1, 1986It is our present intention and our proposal thatafter July 1 1986 we no longer employ any employees performing work of the kind covered byour labor contract with youWe also propose that effective July 1 1986, weno longer have any restraints concerning those towhom we subcontract work It is our strong beliefthatwemustbe able to subcontract on a competttive basiswithout regard to whether a subcontractor has an agreement with youIf you have any questions concerning these mattersorwish to discuss them in any manner Iwould be pleased to meet with you Under our proposal it would appear to be inappropriate to haveany agreement with you after July 1 1986 since wedo not intend to be employing your members afterthat date, in other words it is proposed that by July11986we will have no employees and there willbe no employees in the future However we are interested in any ideas or proposals you may havewith respect to thesemattersand would welcomeyour full input before any final decisions are madeVery truly yours/s/ W E ThomasW E ThomasEmployee Relations Manager [G C Exh 6]In early June Worley called Thomas to arrange ameeting to discuss a new agreement with the ChargingPartyThomas agreed to a meeting on 9 June andWorley promised to bringDanny along This was areference to DanielW Kealey, business manager ofLocal 29 Before the parties gathered for the meetingWorley sent by mail to Thomas certain documents re 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDceived about 6 June. The first document consisted of abackground statement and application for membership intheNorthwest IronWorkers Employers Association,Inc. The documents read as follows:Approved by Association:(Date)BACKGROUNDThe Association was formed in August, 1985 tohandlemembers' labor relationswith the IronWorkers Union. We currently have 10 members inPortland, Seattle, andBellinghamand expect tohave more soon. The dues for 1986 are $400.00.The Association has recently negotiated a newlabor agreement with the Iron Workers, coveringOregon,Washington, Idaho, and Montana. In eachof the next three years we will be negotiating withthe IronWorkers District Council regarding thecontract's economic package.We would like yoursupport and involvement. The Association may inthe future also become involved in other areas ofcommon concern to our members, such as OSHA,etc.If you have any questions, please call JimWatts, (503) 228-3387, or any of our officers or di-rectors.President:Rex Smith, REFA Erection, Inc., (503)684-1158Vice President: Adam Jones, The Erection Compa-ny, (206) 821-2777Directors:Don Cooney, DBM Contractors, Inc., (206) 623-5016W.J.Guillory,AtlasErectionCompany, (503)255-9634Dale Joebgen,Wright Schuchart Harbor, (206)447-7611Joe Lamberton, Action Steel Erectors, (503) 775-6669Paul Reising, Pacific: Erectors, Inc., (206) 838-1444NORTHWEST IRON WORKERSEMPLOYERS ASSOCIATION, INC.3434 S.W. Water Avenue, Portland, Oregon 97201PHONE (503) 228-3387APPLICATIONFOR MEMBERSHIPDate:(Firm Name)(Firm Address)(Phone No.)hereby applies for membership in the NORTH-WEST IRON WORKERS EMPLOYERS ASSO-CIATION, INC., and encloses a check for $400.00in payment of its 1986 clues.Signed:-(Title)Recommended by:[G.C. Exh. 7(a)]Affixed to the first page of the document was a hand-written note on yellow paper which reads:Wayne,This is for your information. See you next week.LeRoy WorleyThe above handwritten note apparently referred to asecond document received by Thomas from Worley, aswell as the ones described above. This document was acopy of the current labor agreement between the North-west Iron Workers Employers Association, Inc. and theDistrict Council (G.C. Exh. 7(b)). Included in this laboragreement, page 21, was a segment entitled, "Section 12,Subcontractors." It reads as follows:SECTION 12SubcontractorsIf an Employer, bound by this Agreement, con-tracts or subcontracts, any work covered by thisAgreement to bedoneat the jobsiteofthe con-struction, alteration or repair of a building, struc-ture,or other work to any person or proprietorwho is not signatory to this Agreement, the Em-ployer shall require such subcontractor to be boundto all the provisions of this Agreement for the dura-tion of the project, or such Employer shall maintaindaily records of the subcontractors employees job-site hours, and be liable for payment for only thesesubcontractor employees for wages and travel; andfor health-welfare and dental, pension, annuity, va-cationandApprenticeship contributions to thetrusts in accordance with this Agreement. TheUnion agrees to notify the Employer, person orproprietorwithin thirty (30) calendar days of anydelinquent payment for wages, travel, health-wel-fare and dental, pension, annuity, vacation and Ap-prenticeship contributions owed by the subcontrac-tor, and to further issue a certificate to the Employ-er when these payments have been made.No workwill be let by piecework, contract or lump sumdirectwith a journeyman or apprentice for laborservices. [G.C. Exh. 7(b)]As would be made clear in a letter from Kealey to berecited below, the Northwest Iron Workers Associationapparently replaced the Associated General Contractorsfor purposes of agreeing to a master labor agreementwith the District Council and its member locals. In anyevent, on 9 June, Thomas and Worley, without Kealey,met at a local restaurant.Worley stated that "we wantyou to get on board." But Thomas explained that Charg-ingParty had not employed ironworkers for manymonths and didn't intend to employ any in the future. Tothis,Worley replied that "we can't have large general IRON WORKERS PACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)contractors like Hoffman sub non unionWorley addedthat he was prepared to take this all the wayThemeetingconcluded by Thomas asking for time to reviewWorley s proposals with managementWorley agreedbut noted that time was drawing close to 1 JulyOn 19 June Kealey wrote a letter to Thomas, whichreadsas followsHoffman Construction CoPO Box 1300Portland OR 97207June 19, 1986Dear SirThe current Agreement to which you are signatory expires on June 30 1986 As you may haveheard, an Agreement negotiated with the Northwest Iron Workers Employers Association will actas the Iron Workers Master Labor AgreementFor your information I have enclosed a copy ofthisAgreement along with a copy of the IronWorkers Independent Agreement,which is thenew short form Agreement with the Iron WorkersDistrict Council and Affiliated Local UnionsAfter having the opportunity to review thisAgreement, please sign and return to our office theexecutedIndependent Agreementprior to June30, 1986As encompassed within the word language of thisAgreement the Ironworkers look forward to aworking relationship with your firm in the futureIn an attempt to provide continuity of employment after June 30th we would appreciate yourprompt attention to this matter Should you haveany questions or wish to discuss anything, feel freeto contact me at our officeSincerely/s/ Daniel W KealeyDaniel W KealeyFST/Business Manager [G C Exh 8(a)]Thomas received the letter and the two enclosed documents(G C Exhs 8(b) and 8(c)) referred to in the bodyof the letter on or about June 20 The independent agreementcontains a clause which reads as followsIf the undersigned individual employer contracts orsubcontracts any work covered by the Iron WorkersMaster Agreement to any person or proprietorwho is not signatory to said Master Agreement theundersigned individual employer shall require suchsubcontractor to be bound to all provisions of theIronWorkers Master Agreement and this Independent Agreement[G C Exh 8(b)]On 23 June Kealey met with Thomas in the latter sofficeAgainKealey invited Hoffman to get aboardAgain Thomas explained the present and future plans ofthe Company regarding direct employment of ironworkersTo this Kealey responded,Look I don t care if569Hoffman ever hires any ironworkers or not I just wantto tie Hoffman to the sub contract clause Kealey continued that he saw the industry changing and that he, as aunion officialwas just a person selling workers to industryAfter the proposed 4 year agreement expired bothsides could review matters again Thomas promised toconsult with company officials and respond to Kealey'srequestsThe following day Thomas made his reply in aletterwhich reads as followsJune 24, 1986Mr LeRoy Worley, Vice PresidentInternationalAssociation of BridgeStructural and Ornamental Iron Workers2417 NE 51stPortlandOregon 97213Dear LeRoyThis will confirm our discussion on June 9, 1986We have not employed any Iron Workers inOregon since September 1985 and none in Washington sinceMarch of 1984 and in Alaska sinceJune of 1985We no longer intend to employ anyemployees performing work of the kind covered byour expiring labor contract with youAs we had mentioned in our letter of April 2and reiterated on June 9, we must be able to subcontract work on a competitive basis I recall yourresponsewas ineffect that you couldn t have alarge general contractor like Hoffman go out andsubcontract non unionFurtherMr Daniel Kealey Iron Workers Local#29 BusinessManager met with me yesterdaymorning and I reviewed our discussion with himMr Kealey stated that he wanted Hoffman ConstructionCompany of Oregon to get aboard bysigningthe agreementWhen I mentioned that wehadn t employed Iron Workers in Oregon sinceSeptember of 1985 Mr Kealey stated that he didn tcare whether we employed Iron Workers or not hewanted to tie us to the subcontracting clause of thenew Iron Worker Agreement He further stated thatthe Iron Workers were not prepared to give up thesubcontract clauseYou must know that any concerted activity byyour union to force Hoffman Construction Company of Oregon, Washington and Alaska to be boundto a subcontractingclausewhich would require thatHoffman subcontract only to contractors that had aunionagreement with your union is illegal If suchactivity occurs you can expect an appropriate legalresponse by HoffmanI trust neither action will be necessary and wouldbe pleased to meet with you again to further discussthis issueCordiallyWE ThomasEmployee Relations Manager [G C Exh 9]On 27 June Kealey wrote still another letter toThomas with an enclosure It reads as follows 570DECISIONSOF THE NATIONALLABOR RELATIONS BOARDJune 27, 1986Mr. Wayne ThomasHoffman Construction Co.P.O. Box 1300Portland, OR 97207Dear Wayne:As per the discussions of our meeting of June 23,1986, I am enclosing an additional copy of theAgreement.The copy of the signed Agreement still hasn't ar-rived in the mail. If I haven't received it byMonday, June 30, 1986, I'll drop another Agree-ment by your office.Thanks again for the opportunity to work withyou, I'm sure time will bear out that our continuedworking relationship will prove as rewarding as weanticipate.We are looking forward to working withyou the next four years.Very truly yours,/s/ Daniel W. KealeyDaniel W. KealeyFST/Business Representative [G.C. Exh. 27(a)]While the various meetings and exchanges of corre-spondence were occurring, the Charging Party contin-ued work asgeneralcontractor on three major construc-tion projects within the Portland, Oregon. Two of these///A/J/fOi3T sic c,tSwere located in the downtown area of the city-.(1) Port-land Theater for the Performing Arts (Performing ArtsCenter), and (2) One Financial Center. The third projectwas the GoodSamaritanHospital (Hospital) located innorthwest Portland. Certain events in this case occurredat stilla fourth location which could not be character-ized as a construction project. Known as Hoffman Co-lumbia Project, this location was a downtown officebuilding, complete and functioning as such, and contain-ing amongother offices, the headquarters and other ad-ministrative offices of the Charging Party.12Beforeturningto describe what happened at each ofthe four locations, I note certain common features in theevidence. First, Thomas visited each of the sitesin issue,and at hearing, described what he saw and identified rel-evant photographs where necessary. Second, each of theconstructionsiteshad a project superintendent, who wascalled asa witnesssby the General Counsel. ]Finally, Inotethat the General Counsel's evidenceremained unre-butted as Respondents called nowitnessesand offered noevidence. 132.Performing Arts CenterThe Performing Arts Center occupied approximatelythree-quarters of one square block bounded by ParkAvenue and Broadway, by Madison and Main Streets. Arough diagram of the site was admitted into evidence:12 Allegations regarding Good Samaritan Hospital and Hoffman Co-'s This is not to ignore Respondents' extensive and often effectivelumbia Project were added to this case on 14 November by the Generalcross-examination of the witnesses which has been carefully considered.Counsel's successful motion to amend, granted over Respondents' objec-In the final analysis, however, such cross-examination has made little ortion.no difference in the outcome of this case due to the overwhelming natureof the General Counsel's evidence. IRON WORKERSPACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)Valued at around $17 million the building is owned bythe city of Portland As of 30 June the structure of thebuilding had been fully erected, but it had not beenroofed and the doorways were not closedThe Charging Party had four employees onsiteRobert Grant project superintendent, and three otheremployees an office manager, a project engineer, and afield engineerOnly Grant was called as a witnessAs of 30 June, several subcontractors worked on theproject including Nelson Construction Co, Ace ElectricCascade Acoustical Otis Elevator and others The ironworker subcontractor was REFA Erection Inc In thisproject and the two others described below all subcontractorswere signatories to labor agreements with various unions for the crafts in which the subcontractorsworkedBecause Charging Party officials heard rumors of apossible labor dispute coinciding with the expiration ofthe labor agreement with the ironworkers referred toabove, it was decided to sign two gates at the Performing Arts Center, after the day shift finished work on 30June Accordingly, as indicated in the site sketch above,aboutmidway on Madison Street roughly betweenBroadway and Park Avenue, a sign was established at agate there It read,THIS GATE IS RESERVED FOREXCLUSIVE USE OF HOFFMAN CONSTRUCTION CO OF OREGON, THEIR EMPLOYEES &SUPPLIERS (G C Exh 11(a)) The second sign postedat a gate on the corner of Park Street and Main Streetread,THIS GATE RESERVED FOR EXCLUSIVEUSE OF REFA ERECTORS & ALL OTHER SUBCONTRACTORS, THEIR EMPLOYEES AND SUPPLIERS HOFFMAN EMPLOYEES USE GATE LOCATED SW MADISON (G C Exh 11(b)) (Thetwo gates thus described will be referred to as the Hoffman (or primary) gate and the neutral gate respectively )Later on or about 7 July a second so called neutralgatewas established at the corner of Broadway andMain Street by the posting of a sign identical to that inGeneral Counsel s Exhibit 1 I(b)One of Grant s duties and responsibilities was to approve the project job diariesActually prepared by asubordinate on the job the daily job diary is submittedtoGrant the following morning If Grant finds the jobdiary to be accurate and complete for the preceding dayhe signifies approval by signing his name The original ofthe job diary is then sent to the main office and a copyremains on the job Between1July and 21 July the jobdiariesreflectedwith occasionalminor variance inproseNo work due to ironworkers strikeOn 21 Julythe job minutes reflect that the pickets left the Hoffmangate at 9 30 a in Most crafts then worked all or most oftheir entire shift (G C Exh 10)In more detail than reflected in the job diaries, Granttestified towhat happenedWork schedules, preparedlong in advance of a given date, indicated that as of 1July, about 60 employees of various subcontractors wereexpected to perform work About 6 30 am, Grant observed pickets at the Hoffman gate and 10-15 ironworkers standing directly across from the neutral gate Apparently the sidewalk location was the closest the pickets571could get to the neutralgateswithout blocking traffic orbeingin dangerfrom trafficThe picket signs carried in front of the Hoffman gatereadUnfair Labor Practice On Strike Ironworkers(G C Exh 15) These signs continued in varying numbers until picketing ceased on 21 JulyMeanwhile, on orabout 11 July, Grant observed a group of ironworkerscongregating around a picketsign leaningagainst a vehicle across from the Park and Main Streets neutral gateThis sign read,Sanctioned by Columbia Pacific Building & Construction Trades Council (G C Exh 43)Grant identified a foreman from Otis Elevator and severa]REFA ironworkers but only one or two employedon the project Another photo taken about 7 30 a in on11 July shows a picket carrying a sign with the same inscription as on G C Exh 43 (G C Exh 44) SeveralREFA ironworkers from the projectare inthe immediate vicinity of the picket who was not identified withcertaintyAgain, this was immediately across from thefirst neutral gateStilla third view of the same area was taken at thesame time asGeneral Counsel Exhibits 43 and 44 (G CExh 45) Thislargephotograph shows the picketleaningagainst the car and the inscription clearly visible ( Sanctioned Columbiaetc)Grant identified by name severalREFA ironworkers from project gathered around thesign duringthe time they had been scheduled to workOn 11 July Grant observed ironworkers and other unidentifiedmen passingout leaflets to employees of thesub contractors near theneutral gateOne of the leafletsreads as followsA good union member is extremely careful whenconfronted with a picket line situationWHEN APICKET LINE IS ESTABLISHED on a jobwherehe isworking1He LEAVES He DOES NOT TALK-JUSTLEAVES2He READS the PICKET SIGN as he leaves3He DOES NOT hang around near the job4He knows that ONCE A PICKET LINE ISESTABLISHEDhisBusinessAgents and otherunionofficials are legally gagged and handcuffedfrom giving advice pertaining to THAT JOB Theycan only tell him if the Picket Line is AUTHORIZED by the Building Trades5He does NOT ALLOW HIMSELF to bedrawn into conversations with ANYONE on thejob siteA GOOD UNIONMEMBERKNOWS HISRIGHTSA He has the rightNOT to work behind ANYPicket LineB He has the right to decide for himself whetherto walk off a job being picketedC He understands that his trade may be underattack nextD He knows that a two gate system means aPICKET LINEand he hasthe RIGHT NOT TO 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWORK, no matter how many gates the employersets up.[G.C. Exh. 46]On 14 July a photo was taken from an upper floor ofthe Performing Arts Center. It showed a picket carryingthe sign described above across from the Park and Mainneutral gate and several men congregating within a fewfeet of the picket (G.C. Exh. 47). At the same time,about five pickets, two with signs and three others, wereat the Hoffman gate.Grant testified that on or about 8 July, some of thecraftsemployees other than ironworkers, desired toreturn to work. He permitted some to use telephonesinside the project to call their business agents. However,no employees returned to work until 21 July.' 4On 11 August the parties to this case entered into aninformal settlement agreement (G.C. Exh. 48). In it, Re-spondents promised not to violate the labor law in themanner in which they are now charged by the amendedcomplaint. Grant caused a copy of the settlement agree-ment to be posted at the Hoffman and neutral gates atthe Performing Arts Center. Notwithstanding the postedsettlement agreement and the district court order of 17July, picketing resumed on 18 August.On 18 August Grant observed two to five pickets withsigns at the Hoffman gate. The signs, read "HoffmanUnfair Labor Practice on Strike We Seek No ContractIn Violation of Law Ironworkers Local 29." He recog-nized one or two as REFA ironworkers, identifying oneby name. On that day 6 or 7 subcontractors with about20-25 employees had been scheduled to work, but didnot. Job diaries for 18-21 August indicate that an iron-worker strike was in progress, but some small amount ofother crafts work was completed (G.C. Exh. 51). On thesame day, Grant also observed 10-15 REFA ironworkersstanding around near the neutral gate at Park and MainStreets. Craft employees generally parked directly east ofthis neutral gate and had to walk through the area wherethe ironworkers were standing to enter the project.About 6:30 a.m. on 18 August, Grant talked to someof the pickets at the Hoffman gate and indicated surpriseto see them picketing in light of the injunction. The pick-ets indicated uncertainty about why they were there. Inmidmorning of the same day, Grant talked by telephonetoDan Kealey. Earlier on 18 August, Grant had seenKealey drop off picket signs to ironworkers at the Hoff-man gate. Grant asked him why the Union was picket-ing.Kealey said nothing in particular had ocurred tocause the resumption; rather it had to do with Hoffmangenerally. That is, Kealey desired a collective-bargainingagreement with Hoffman. Then Grant asked him aboutthe settlement agreement. Kealey answered that it didnotmean anything, that we are back to stop one. At 9 a.m.Monday, 25 August, the pickets were pulled away andsome of the crafts employees scheduled to work, didwork.3.One Financial CenterThis project was a high rise office complex located be-tween First and Second Avenues and Alder and Morri-son Streets. A rough diagram of the site was receivedinto evidence:S.N. Mo,,lson 6t'eetOIIR TINANCIIU.CDIfERCATS LOCATIONS I SIGr1AOCPRIOR TO DCCDIRLR S. IRIS14 I note that none of this is reflected in Grant's job diary for 8 July(G.C. Exh. 10).However,I credit his testimony here because it was noteffectively rebutted. IRON WORKERS PACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)Owned by Prendergast Associates, it is valued at approximately $6 millionAs of 30 June, 5-6 floors ofpoured concrete rather than structural steel had beenbuilt, out of a projected 15 story structure There wereno door, window, or other enclosures, that is it was awide open projectThe Charging Party s employees on this job consistedof a project superintendent two engineers, and a parttime secretary The superintendent was Melvin Childers,a witness at hearing Among his duties and responsibilitieswas the approval of the daily job dairies for theprojectThese diaries for the period of 30 June through18 July were admitted into evidence (G C Exh 12) Beginning on 1 July through 10 July, the entries reflect thatthe entire job was shut down due to ironworkersstrike'Beginning on 11 July, the entry reflects that thepicketswere present at the Hoffman and neutral gates,but that by 10 a in, all crafts except for ironworkers, hadcrossed the picket line and done some work Thereafterbetween 14-18 July there is no further reference towork lost or delayed due to strike or picketingAs of 30 June three subcontractors were performingironwork on the project, H & L Corp, Ormega Steel,and REFA Steel Prior to the labor dispute, these subcontractors and those for other crafts were workingdouble shifts l am -3 30 p m and 6 p m -1 30 a mAt the close of the day shift on 30 June, the ChargingParty established two separate gates at the project, onefor Hoffman and Ormega Steel and one for all other subcontractorsOrmega s name was included on the sign forthe primary gate based on information from an official ofthat company that it was not prepared to sign a newlabor agreement with the ironworkers 15 The HoffmanOrmega gate was located off First Avenue while theneutral gate was located near the corner of First andMorrison (G C Exhs 13(a) and (b)) Approximately2000 feet seperated the two gatesOn arriving for work on 1 July Childers learned notonly of the picketing then in progress, but that thesecond shift of the night before had not finished its workA Hoffman engineer told Childers that at midnight on 30June someone put a picket sign out and a foreman cameinto the office trailer to announceThat s itwe regoing homeThen all subcontractor employees left theproject about 90 minutes earlyTwo picket signs outside of the Hoffman Ormega gatereadUnfair Labor Practice On Strike Ironworkers(G C Exhs 14 (a) (b) and (c)) Two similar signs werecarried outside the neutral gate (G C Exhs 21(a) and(b))One of the men holding a sign dressed in a whiteshirtwas ironworker Tom Worley brother of LeRoyWorley (G C Exhs 14(b) and (c)) The latter two photo15 A few days later Ormega Steel signed a new labor agreement withRespondent Local 29 and its name was removed from the Hoffman gateAlso a few days later as reflected on C P Exh 6 a second neutral gatewas signed near Alder and Second Avenues (G C Exhs 17(a) (b) (c)and 18)573graphs reflect the Hoffman office trailer and the unusualentry constituting the Hoffman gate Due to the topography, it was necessary to climb several stairs to enter theproject at this point Obviously no vehicles could enterthe project through this gate Childers told his staff ofthree to use only the Hoffman gateChilders identified certain photographs received intoevidenceOne shows a group of craft employees including ironworkers, near the neutral gate at First and Morrison (G C Exh 20(a)) Another shows a picture ofChilders walking near the same location and a man holding a picket as a man named Jensen and ironworker forOrmega Steel A closeup picture of Jensen, holding hispicket sign, with a security guard next to him was alsoreceived The sign reads, in part, Sanctioned by ColumbiaPacificBuilding& Construction Trades Council(G C Exh 59) Uncertain of the exact date takenChilders believes the photographs were taken in earlyJulyDuring the work stoppage, Childers found in July orAugust on his desk and all over his office, copies of amessage which reads as followsBrother & SisterThank you for your support on our most recentendeavorWe all know it has been to [sic] longsince the Crafts have held together The 2 days ofsolidarity prompted more positive action from thecontractor than the weeks only partial supportWe hope this successful action was the first stepback to a unification of the TradesWe believe in aUnited Building Trades Surely this unity will directlybenefit each and everyone of us Againthank your [G C Exh 60]Except for one occasion when he received a copy froman Ormega iron worker foreman, Childers did not knowwho distributed these documentsDuring the work stoppage still another leaflet was distributed subcontractor employees near the first neutralgate It reads as followsHIWE RE IRONWORKERS AND USUALLY FOUND 10TO 20 STORIES ABOVE THE SIDEWALKS ERECTINGTHE STEEL FRAMES FOR OUR SKYLINES BEAUTIFULBUILDINGSWE BELIEVE THAT ANY EFFORT TO DESTROY THEWORKING STANDARDS OF ANY WORKER CANSPREAD OVER THE COMMUNITY AND CONSUME THESECURITY OF ALL WORKERSWE ARE ATTEMPTING TO REACH AN AGREEMENTWITH HOFFMAN CONSTRUCTION COMPANYHOPE OUR INFORMATIONAL PICKETING DOES NOTINCONVENIENCE YOU YOUR COMMENTS WOULD BEAPPRECIATED STOP AND TALK TO USTHE IRONWORKERS 574DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDChilders observed a man narned Cusma, then presidentof Respondent Local 29 and another man distributingthese documents. Cusma appeared outside the Hoffmanand neutral gatesalmost daily and usually stayed forabout an hour, talking to employees of the subcontrac-tors.Publication of the labor dispute was not limited toleaflets and picketsigns.In a publication entitledLaborPress,dated 18 July, a photograph appears of two mencarrying picket signs reading "Unfair Labor Practice OnStrike Ironworkers." The photograph and caption underthe photographare asfollows (G.C. Exh. 22):Iron Workers picket job sitesJim Mickel (left) and GeneYukich, mem-bers of Iron Workers Local 29, picket theconstructionsite of the One FinancialCenter Buildingon the Portland blockbounded by :Southwest Firstand SecondAvenues and Alder and MorrisonStreets.Two other current workprojectsof a Portland firm, Hoffman Construction,which have Iron Workerson the job, alsowere picketed the first part of the month.They were the City ofPortland's Per-formingArts Centeron Broadway be-tween Southwest Main and MadisonStreets and the Good Samaritan Hospitalcancer-care facility at Northwest Mar-shall Streetand Twenty-Second Avenue.Union officials said the picketingstemmed from a desire by Local 29 tocontinue along history ofvyork agree-ments with the general contractor. IRON WORKERSPACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)575Childers identified bothmen in the photograph asOrmega Steel ironworkers who had worked on theproject In fact, Yukich had operated a video recorderduring the picketing to record all persons who enteredor left the neutral gate at First and Morrison StreetsOn 18 August picketing resumed and lasted for abouta week The relevant job diaries were received into evidence and reflect that the picketing of the Hoffman gatehad varying success ranging from only ironworkers offthe job to a complete shutdown with ali union labor offthe job (G C Exh 62)When Childers arrived at work the morning of 18August, he observed ironworker pickets toward the topof the stairs leading to the Hoffman gate Kealey, Business Agent for Respondent Local 29, was present withthis group picketsA photograph taken on 21 August,during the August picketing, shows Kealey at the top ofthe stairs (on the right holding a newspaper) leading totheHoffman gate A picket sign wedged into the wallclearly visible to anyone seeking to climb the stairsreads,Hoffman Unfair Labor Practice On Strike WeSeekNo Contract In Violation of Law IronworkersLocal 29' (G C Exh 63) The other men in the photograph are ironworkers from the project employed byREFA A view of the stairs leading to the Hoffman gatefrom a higher angle across the street is presented byNEW SIDEWALKPQOPEg ( U N EL-N2MG C Exh 64 As Kealy was getting ready to enter hiscar on 18 August, Childers heard one of the subcontractor employees from the project ask him if this were asanctioned strikeKealey answered it wasThe scene on 18 August at the first neutral gate wassomewhat differentA crowd of men was milling aboutin the general location of First and Morrison Directly infront of the gate were two men wearing Local 29 insigma hats and union buttons Childers observed this scenefor a few minutes and saw those men talking to craft employees approaching the gate Thereafter the craft employees turned around and left the area of the gateOn 18 August Childers posted the settlement agreement at the Hoffman gate and asked the ironworkerpickets nearby if they were aware of it One picketnamed Willard said they were but that it did not mean athing4 Good Samaritan HospitalThis project located in the northwest area of the cityconsisted of three buildings all connectedA four storygarage, a four story office complex, and a six story medical facilityLocated between 21st and 22d Streets andNorthrop and Marshall Streets, the project occupies anentire blockA rough diagram of the site was receivedinto evidence^-reN ORAR fc^NS'i_NCE7 ION(ea\^NEUA ALNORTHPUP ,1STREET -V3ZNQ8ZYlU16IMAR SHALL STREETOP W BWEHLJHOFFMANNOBQSS22C IC 009,COSTRUCTIONCOMPANY.c« ano eo....na'^'rcc yc oI=o-O501 II- I T-86CONSTRUGTI0IN SITE 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe buildings are owned by the hospitalAs was true in the other projects Hoffman employedno hourly employees It did employ four salaried employees a project superintendent named Leon Stinnettewho testified at the hearing a project engineer a fieldengineer,and an office manager The ironworker subcontractors included Atlas,Ormega and H & LLate in the day on 30 June, two seperate gates wereestablished for Hoffman employees and for neutrals Thesigns designating these gates read as indicated for theother projects (G C Exhs 28(a) and (b)) As indicatedon the diagram above, the Hoffman gate was at thecorner of 22d Street and Marshall the neutral gate wasin the middle of Northrop between 21st and 22d StreetsOn 8 July a second neutral gate was established on thecorner of Northrop and 22d Street adjacent to a manlift(G C Exhs 29(a) and (b))On 8 July Thomas observed pickets across from thefirst neutral gate and an ironworker named Bill passingout leaflets to subcontractor employees(G C Exh 30)All or most of them refused to cross the picket line andworkA phototaken at the Hoffman gate shows a picketholding his sign,in a position to have it photographed ItreadsUnfair Labor Practice on Strike,Ironworker(G C Exh 54) On the fourth day of picketing an additional sign appeared at the first neutral gateSanctionedby ColumbiaBuilding andConstruction Trades Council(G C Exh55) Stinnette recognized some of the picketsas ironworkers who previously worked on the projectOn 19 August picketing resumed and continued for 4additional daysGates were still marked as indicated inthe diagram(G C Exh 41)Stinnette observed two ironworkers picketing at the Hoffman gateDuring thecourse of the day, the number of pickets varied betweentwo to seven At least one picket sign was alwayspresentwith the amended wording noted for otherprojectsHoffman Unfair Labor Practice On Strike WeSeekNo Contract In Violation of Law IronworkersLocal 29 (G C Exh 57) Job diaries approved by Stinnette for the period of 19-22 August reflect that varioussubcontractors failed to work due to picketing by theironworkers However on 21 August the pickets permitted the roofers to work covering roofing materials subject to rain/weather damage On 22 August no craftsworked due to the picketing (G C Exh 56) This totalshutdown was due to information being circulated thatthe strike had been sanctioned by the Columbia Buildingand Construction Trades Council On other days somecraft employees worked and some did not due to theironworker picketsStinnette testified to a conversation which he overheard on 19 or 20 August He heard a person who hadbeen picketing the Hoffman gate but then moved to thefirst neutral gate tell a group of craft employeesIf anyof you guys would like to talk to our business agent, he sat the corner now In the area referred to by the speaker Stinnettesaw KealyThe evidence presented by Thomas and Stinnette regarding the Hospital project was supplemented by witness Eddy Jeannis an apprentice electrician employed byAce Electric Co on the Hospital site between Januaryand August On the first day of picketing he was reporting to work and observed pickets near the first neutralgateThe witness recognized two or three of them ashaving been ironworkers on the project The pickets toldthe witness that they were on strike and that their unionsupported his unionTheyhanded him a document entitiedPicket Line Notice (G C Exh 19) which wassimilar to that described by Grant and recited above(G C Exh 46)Notwithstanding the pickets,Jeannis crossed the lineand worked about 4 hours While on the jobsite, Jeannisheard some pickets outside the project but near theHoffman trailer yell through the fence to him and otherapprentices, asking why were they working when theyknew that a strike was going on Later Jeannis was intheAceElectric trailer completing a telephone callwhen two ironworkers who had been picketing enteredthe trailerThey asked Jeannis if he knew that the electricians union agreed with their union in support of thestrikeThe witness referred the men to his supervisorAnother witness named Rick Wilson was called by theGeneralCounselAlso employed on the Hospitalproject as a general foreman for the steamfittersWilsonknew Jeannis and was present in the trailer in July onthe 1st day of picketing when Jeannis was approachedby two men Wilson also identified the men as ironworkerswho had worked on the project installing windowbracketsWilson corroborated Jeannis in describing whatoccured in the trailer Later in the day, one of Wilson ssubordinates named Hawks told him that he had learnedfrom the pickets that the strike had been sanctioned AccordinglyHawks said he was going home and he leftthe projectWilson observed pickets at the neutral gate on 2 or 3JulyThey had signs reading unfair Labor PracticeIronworkers Local 295Hoffman Columbia PlazaIn this downtown highrise building Charging Partymaintained its headquarters and related administrative officesThe building occupies one square block boundedby 5th and 6th Streets and Columbia and Jefferson inPortlandThe building is owned by Columbia FinancialServices and two individuals named Eric Hoffman andCecilDrinkwardwho testified in this case On theground floor of this building were several stores andbusinesses unrelated to Charging PartyThe groundfloor businesses include a parking garage a bank a stockbrokerage,a travel agency and a restaurantOn 1 July Thomas observed 9 to 12 persons picketingaround the block bordering the building and sitting on aledge at the front entrance to the building These sceneshave been preserved by photographs taken by Thomas inlatemorningor early afternoon of 1 July (G C Exhs16(a)and (b))A closeup view of the picket signsshowed theusual legendUnfair Labor Practice OnStrike Ironworkers(G C Exhs16(c) and(d)) In observing the men doing the picketing Thomas noted thatseveral had been at the PerformingArtsCenter earlieron 1 July IRON WORKERSPACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)Picketing continued in and around this building for 7to 9 days Notwithstanding the wording on the picketsigns, no unfairlabor practice charges were ever filedwith the Board by Respondents against Charging Partyat any time relevant to this case6Concluding factsOn 2 July 1 day after the picketing began, Thomas attempted to convey in writing, Charging Party s view ofthe picketing He wrote separate letters to both Respondentswhich read as followsJuly 2 1986Iron Workers District Council2317 N E 51stPortland, Oregon 97213GentlemenYourorganizationis illegally picketing our construction projects at S W Broadway and Madison(Performing Arts project), and S W First and Morrison (One Financial Center project), and our mainoffice at 1300 S W SixthYour picketing is illegal for a number of reasonsIt does not identify the employer you are picketingIt is not confined to the gate reserved for the onlyemployer with which you have had a primary dispute (Ormega Industries, Inc on the One FinancialCenter project)Your picketing of Hoffman Construction Company of Oregon is illegal for the additional reasonthat you seek to restrict our right todo business with subcontractors doing ironworkerswork when we do not employ any ironworkers andwill not employ them in the futureUnless you immediatelyceaseyou illegal picketingwe will have no alternative but to commencelegal action against youVery truly yours,/s/ W E ThomasWayne E ThomasEmployee RelationsManager[G C Exhs 24(a) and (b) ]These letters were returned as undeliverable After othermethods of delivering the letters also failed Thomas finallywas advised that delivery of a mailgram was confirmedBetween 18August and 2 September, Thomas was onvacation somewhere outside the Portland area In partfor this reason James Hutchison was retained by Charging Party in August to represent it in laborrelations mattersUp to August of 1983 Hutchison had performedthese dutiesas anemployee of Charging Party for about14 years Then after 3 1/2 years in private practice hereturned to Charging Party as a consultant and as of October he is back with them as an employee, asmanagerof labor relationsOn 20 August Hutchison talked by telephone toWorley and explained that he had been retained by Hoffman toattempt to resolve the problem of illegal picketson three projectsWorley replied that the only way to577resolve the matter was for Hoffman to sign the laboragreementreferred to above (G C Exh 7(b)) Worleyadded that he also desired Hoffman to join the Northwest Iron Workers Employers Association (G C Exh7(d))Hutchison answered that Hoffman would never dothatWorley said first things firstWe have to get thelabor agreement signedHutchison requested a copy ofthe labor agreement which Worley agreed to send,adding that no changes would be permitted as other general contractors had alreadysigned as isWith respect tothe subcontracting clause published aboveWorley saidno contractor could be permitted to subcontract nonunionShortly after this call endedKealey called Hutchisonand saidLeRoy told him tosend acopy of the laboragreementto him and no changes would be permittedOn 21 August, about 10 20 am Kealey delivered thelabor agreement to Hutchison (G C Exhs 39, 40)During the afternoon of the same day, Worley calledHutchison and said he was then on vacationWorleyadded Attorney Van Bourg would be calling to arrangefor negotiations to beginThe witness said that VanBourg had called a few minutes before but he had referredVan Bourg to the attorney for Hoffman ThenHutchison stated that since no changes were to be permitted in the labor agreement he did not see any pointinmeetingto negotiateTo this,Worley responded thatifHoffman wanted their jobs to remain shutdown for 10days while he was on vacation, thats up to them On thefollowing day picketing endedAs to the ColumbiaBuildingand Construction TradesCouncil referred to herein as having sanctioned variousstrikes and picketlines,Hutchison was acquainted withthe group having worked with them often over theyearsIt is alocal chaper of the National AFL CIOBuildingTradesEach building trade union belongs tothe Columbia PacificBuildingand Construction TradesCouncil One of its main functions is to act as a clearinghouse for sanctioning a picket In other words, if thepicket is sanctioned then the other crafts are required tohonor the picket line In the course of Hutchison s 24years in the business he has had 10 to 15 experiences ofdeterminingthe authenticity of a given picket line bycontacting an individual at Columbia Pacific Buildingand Construction Trades Council No evidence supportsthe pickets claim that the strike was sanctioned by Columbia Pacific Building and Construction Trades CouncilD Analysis and Conclusions1Is deferral appropriate to resolve the issuescontained in this case'sAt pages 4-5 of their brief, Respondents argue thatthis case should be deferred to arbitration pursuant toCollyer InsulatedWire,192 NLRB 837 (1971) For several reasons,Ifind thiscaseis not appropriate for deferralI note that Respondents cite no cases where charges of8(b) (4) (A)and (B)violations of the Act have been deferred I am not aware of any such cases Deferral underCollyeris appropriate when (1) of the disputedissues are, 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin fact, issues susceptible of resolution under the operations of the grievance machinery agreed to by the parties, and (2) there is no reason to believe that use of thatmachinery by the parties could not or would not resolvesuch issues in a manner compatible with the purposes ofthe ActEastman Broadcasting Co,199 NLRB 434, 437(1972)Here, the disputedissuesare not susceptible to interpretation under operation of the grievance machineryAn arbitrator is not authorized to determine whether Respondents attempted to coerce Charging Party intoagreeing to a contract in violation of Section 8(e) of theAct nor to determine whether Respondents engaged in asecondary boycott InBoilermakers (Bigge Drayage Co),197 NLRB 281, 286 (1972), the Board affirmed the trialexaminers decison not to defer in an 8(e) caseFurthermore, even if the arbitrator were authorized todecide theseissues,he would have no power to remedyany violations found in a manner compatible with thepurposes of the ActAt page 4 of their brief, Respondents quote articles8 9 8 91, and 10, pages 10, 14 of the Ironworkers masteragreement (G C Exh 3), as purporting to bind REFAErection Co to a collective bargaining relationship forall timesmaterial to this caseAssuming for the sake ofargument that REFA is a party to the contract nothingin the sections mentioned above expressly deals with unlawful picketing of neutralsTherefore deferral is notappropriateUnited States Steel Corp,223 NLRB 1246,1247 (1976)As to Hoffman Construction, its agreement with Respondents, inadequate for deferral to begin with had expired during all times material to this case Even if thegrievance arbitration clause were adequate expiration ofthe labor contract can be another factor precluding deferralMeilman Food Industries234 NLRB 698 (1978),Sahara Tahoe Corp,229 NLRB 1094 (1977), enfd 581F 2d 767 (9th Cir 1978) CfAmerican Gypsum Co285NLRB (1987)When some though not all of the unfair labor practice allegations can be dealt with in arbitration, deferralmay not be appropriateSheetMetalWorkers Local 17(George Koch)199 NLRB 166 168 (1972) enfd 416 US904 (1973) Thus it would be necesary for the arbitratorto resolve not only the two major issues in this case butalso to resolve the role of the district council as wellThis the arbitrator would not be authorized to do evenunder Respondents theory2 Is General Counsel estopped from amending thecomplaint to include matters not litigated in court?Early in the hearing the General Counsel was permitted to amend the complaint to add certain allegations regarding Good Samaritan Hospital and Hoffman Columbia Plaza These had not been litigated before the districtjudge in the petition for 10 injunctionWithout any citation of authority Respondents argue pages 6-7 of theirbrief that the General Counsel is now estopped fromamending the complaint and litigating the two mattersaddedIfind that Respondents argument is totally withoutmeritThe Board is not bound by judicial opinions incollateralproceedingsCfAdvertisersMfgCo280NLRB 1185 (1986) Similarly the General Counsel is notestopped by the court proceedings, because the two proceedings are not related and serve different functions Ifind no estoppel here3Did Respondents seek a labor agreement inviolation of Section 8(e), and violate Section 8(b)(4) (A) of the Act by picketing to achieve thatobjective?In seeking the answers to the questions presentedabove, I begin with some preliminary matters First, asnoted above neither Worley nor Kealey testified in thiscaseThe failure of Respondents to call their own officials as witnesses or to explain the failure to do so raisesan adverse inference in this case against RespondentsMartin Luther King Sr Nursing Center,231 NLRB 15 fn1 (1977)Next the Board has held that in considering a union smotivations for striking or picketing, [the Board and]courts have found it useful to ask what concessions thecompany would have to make to abate the union activityNLRB v Union de Empleados (National PackingCo), 455 F2d 1248 (1st Cir 1972) In this case, evidenceisoverwhelming to show that Respondents desiredCharging Party to sign a certain labor agreementWorley told Hutchison that signing the labor agreementwas the only way the pickets would be removed I willfind below that the labor agreement and another proposed agreement contains subcontracting clauses violative of Section 8(e) of the Act This is compelling evidence of Respondents unlawful motivation as furtherdiscussed below Respondents also desired the ChargingParty to join an employer s associationAt pages 7-10 of their brief, Respondents contend thatno evidence exists of any unlawful conduct on the partof District Council I reject this notion and find it to bewithout merit Evidence in this case reflects that bothRespondents engaged in a joint venture to violate theAct as more specifically found below Through its agentWorley Respondent District Council aided and abettedLocaL 29 in attempting to achieve an unlawful objectiveMoreover the evidence shows that each Respondent acted as the agent of the other with either real or apparent authorityBuilding & Construction Trades Councilof Reading (General Plumbing)155 NLRB 1184, 1186-87(1965) See alsoTeamsters Local 526 (Penn Yan Express),274 NLRB 449 (1985)Machinists (Pratt &Whitney),27839 (1986)With respect to the question of joint venture andagency, note the evidence showing the combined activities of Respondents District Council and Local 29 On 24February Thomas notified Local 29 of its desire to terminate the labor agreement as of 30 June That letter is answered by Worley on behalf of the District Council andapparently on behalf of Local 29 as well In early JuneWorley arranged a meeting with Thomas and althoughhe promised to bring Kealey to the meeting, he met withThomas without Kealey, again with apparent authorityto speak for Local 29 To make his intent clear beforethe meeting, he sent Thomas an application for an em IRON WORKERS PACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)ployer s association and the new master labor agreementAt the meeting, Worley told Thomas thatWewant youto get on boardWorley made certain other statementsat this meeting showing an agency joint venture relationshipwith Local 29 To all of this evidence, I add theconversation betweenWorley and Hutchison on 20August as reflected in section C 6 aboveAt page 8 of their brief, Respondents contend that theGeneral Counsel and Charging Party base their theory ofliability regarding Respondent District Council solely onthe encounter between Hutchison andWorleyThisclaim isnot trueWorley and Respondent District Council are inextricably intertwined into the fabric of this caseby more evidence than merely the encounter betweenWorley and Hutchison Accordingly, Respondent DistrictCouncils culpability in this case is equivalent to RespondentLocal 29's and both Respondents will bejudged accordinglyTurning now to discuss the alleged violation, I beginwith relevant statutesSection 8(b) It shall be an unfair labor practicefor a labor organization or itsagents-(4)(i) to engage in, or to induce or encourage anyindividual employed by any person engaged in commerce or in an industry affecting commerce toengage in a strike or a refusal in the course of hisemployment to use, manufacture process transport,or otherwise handle or work on any goods articles,materialsor commodities or to perform any services,or (ii) to threaten, coerce, or restrain anyperson engaged in commerce or in an industry offecting commerce, where in either case an objectthereof is-(A) forcing or requiring any employertoenter into any agreement which is prohibited bysection 8(e),(B) forcing or requiring any person to ceaseusing selling,handling transporting or otherwisedealing in the products of any other producer, processoror manufacturer or to cease doing businesswith any other person or forcing or requiring anyother employer to recognize or bargain with a labororganization as the representative of his employeesunless such labor organization has been certified asthe representative of such employees under the provisions of section 9Providedthat nothing containedin this clause (B) shall be construed to make unlawful,where not otherwise unlawful, any primarystrike or primary picketingInOperatingEngineers Local 701 (Lease Co), 276NLRB 597 600 (1985) the Board stated the followingprinciples of lawSection 8(e) of the Act makes it unlawful for anylabor organization or employer to enter into a contract in which the employer agrees to refrain fromdealing in the product of another employer or tocease doing business with any other person 8 However it is well established that contract clauseswhich may technically fall within the literal pro579scription of Section 8(e) are not unlawful if theclause is found to be primary in nature i e, one intended to preserve or protect the work of unit employees 9 Furthermore even clauses which are secondary in nature i e, intended to affect the employment practices of other persons or employers notparty to the contract and which are within the general proscription of Section 8(e), may be lawful andprotected if they satisfy the requirements for exemption under the construction industry proviso to Section 8(e)As stated inJ K Barker TruckingCo, i 2 the Boardhasdeveloped rules of construction regardingagreements alleged to violate Section 8(e), as follows[I]f the meaning of the clause is clear, the Boardwill determine forthwith its validity under 8(e),and where the clause is not clearly unlawful onits face, the Board will interpret it to require nomore than what is allowed by law On the otherhand, if the clause is ambiguous, the Board willnot presume unlawfulness but will consider extrinsic evidence to determine whether the clausewas intended to be administered in a lawful orunlawfulmanner In the absence of such evidence the Board will refuse to pass on the validity of the clause [Id at 517 ]Sec 8(e) of the Act provides in relevant partIt shall be an unfair labor practice for any labor organizationand any employer to enter into any contract or agreement express or implied whereby such employer ceases or refrains oragrees to cease or refrain from handling using selling transporting or otherwise dealing in any of the products of anyother employer or to cease doing business with any otherperson and any contract or agreement entered into heretoforeor hereafter containing such an agreement shall be to suchextent unenforceable and void Provided That nothing in thissubsection(e) shall apply to an agreement between a labor organization and an employer in the construction industry relatingto the contracting or subcontracting of work to be done at thesite of the construction alteration painting or repair of a buildmg structure or other work9National WoodworkMfrs. Assn v NLRB386 U S 612 (1967)12 Teamsters Local 982 (IKBarkerTrucking Co) 181 NLRB515 (1970)See alsoRetail Clerks Local 1288 (Nickels Stores),163NLRB 817 818-819 (1967) enfd in pert part 390 F 2d858, 861-862 (D C Cir 1960)Ihave recited above in section C 1 a subcontractorclause taken from proposed master labor agreement towhich Hoffman Construction was asked to become aparty by joining the Northwest Ironworkers EmployersAssociation (G C Exh 7(b))Ihave also rectied a second subcontractor clause takenfrom a proposed Independent Agreement," again towhich Hoffman was asked to become a party (G C Exh8(b))Neither of these need be repeatedIn construing these two clauses, I note that ChargingParty has no contractual unit Since September 1985, it 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhas no employed ironworkersand does not intend toemploy themin the future(see C P Exh 2 C and enclosures)Nothing in the so called Wacher Project or theso calledKyocera Project (C P Exhs 2and 4)changesor alters these conclusionsThe Wacker and Kyocerasingle project agreementsbetween Hoffman Constructionor a subsidary and Columbia PacificBuilding and ConstructionTrades Council and several other labor organszations do not utilizeironworkers employed by ChargingPartyAsnoted in thefacts above, Hoffman ConstrucLion s disclaimer of interestin the employment of ironworkers was conveyedtoRespondents and understoodby themI find thereforethat the clauses in issue are intended toaffect theemploymentpractices of employers who arenot partiesto the contracts That is,these clauses are secondary in nature becausetheir object isto aid and assistunion members generally ratherthan toaid employees ina contractual unit a primaryobjectColoradoBuildingTrades Council,239NLRB 253 255 (1978),OperatingEngineersLocal 701239 NLRB 274, 276 (1978)Thisfinding doesnot end the inquiry Asthe Boardinstructedabove beforeany finding is made that a subcontracting clausewhich is secondaryin natureviolatesSection 8(e) of the Act it must be determined whetherthe clause satisfies the requirement for exemption underthe constructionindustryprovisoto Section8(e) If sothe clause is lawful andprotectedTo answerthat questionfor thetwo clauses in issue Iagain turnto the case ofColorado TradesCouncil,supra239 NLRB at 256, wherethe Board statedInWoelke&RomeroFraming Inc,"acompanioncase for oral argument,we concluded that theConnelldecison construed the constructionindustryproviso toSection 8(e) to permit subcontractingclauses such as that in the instant case in the contextof a collectivebargaining relationshipWe furthernoted thattheConnellcourtsuggestedthat suchclausesmight be protected by the proviso evenwithout a collectivebargainingrelationship if theywere directedtoward theproblemsraised by theclose relationship betweencontractorsand subcontractors at the construction site and/or to the reductionof friction that maybe caused when union andnonunion employees are requiredtowork togetherat the samejobsiteHere, Respondent seeks the subcontracting clauseoutside thecontext of a collectivebargaining relationshipand therebyloses the protectionof the provisounless,possiblytheclauseisaddressed toproblemsposed bythe common situs relationshipson a particularjobsite or to thereductionof frictionbetween union and nonunion employees at a jobsiteRespondents clause,however despiteitsdifferentphrasing,isno more related to these concerns thanwas theConnellclauseThe instantclause does notrestrict the subcontractingof other types of work atthe jobsite,nor doesitapply only to jobsites wherethe Unionsmembers are workingThusthe clauseallowsfor the possibilityof union and nonunion employeesworking sideby side ata jobsiteFurthermore, as inConnellRespondent does notseek the clause in order to organize a nonunionsubcontractor on the building project it picketed, 10Respondents clause therefore, is notaimed at avoiding problems raised by common situsrelationships 11As inConnell,the effect of the instant clause is to place too great an organizationalweapon in the hands of the Union by allowing it tocompel any general contractor to agree to bringeconomic pressure on any nonunion subcontractorprovided the agreement covers work to be performed at any construction jobsite In accord withtheCourts holding inConnell,we find that thisclause is notsaved by the provisoAccordingly we find in agreement with the Adminstrative Law Judge,that he proposed agreementviolates Section 8(e) and Respondents picketing toobtain the agreement violated Section 8(b)(4)(ii)(A)of the Act9CarpentersLocal No 944 UnitedBrotherhoodof Carpentersand Joinersof America AFL-CIO and Carpenters Local No 235UnitedBrotherhoodof Carpentersand Joinersof America AFL-CIO(Woelke &Romero FramingInc)239 NLRB 24110ConnellConstructionCo Inc YPlumbers& SteamfittersLocal UnionNo100 421 U S at 63111 In light of this finding we need not and do not pass on thequestionof what typeof clause would address these concerns andwhether it would be authorizedby theproviso if it were soughtoutside the context of a collective bargaining relationshipSee alsoWoelke & Romero Framing v NLRB456 U S645 666 (1982)The Board s statement is directly applicable to thepresent caseRespondents sought the subcontractingclause outside the context of a collective bargaining relationshipasdiscussedbelowFurthermore the twoclauses allow for the possibility of union and nonunionemployees working side by side at a jobsite so they arenot meant to reduce friction Finally there is no attemptto address problems causedby commonsitus relationships on a particular jobsiteAt pages 18-22 of their brief, Respondents contendthat because a collective bargaining relationship once existed between Charging Party and Respondents it carriesover to embrace the events of July and August It is truethat unlike the respondent inLaborers Local 185 (WestCal Construction)255 NLRB 53 (1981) in which the respondent union was a stranger to the employer Respondents in this case were not strangers to HoffmanConstructionExcept for that distinction all other factsofWest Cal Constructionare very similar to those of theinstant caseThe issues are also identical and the Boardaffirmed the finding of a violation of Section8(b)(4)(ii)(A) of the Act caused by Respondents picketing to obtain an agreementWest Cal Constructionsupports a finding of the violation in the present caseMerely because a collective bargaining relationship once existed between Hoffman andRespondents under the facts and circumstances of thiscase does not mean a collective bargaining relationshipexisted for 8(e) purposesor for theconstruction industryproviso to apply This is so because the unit of employ IRON WORKERS PACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)581ees once represented by Respondents no longer existsand so far as the evidence shows will not exist in thefutureAccordingly the collective bargaining relationship, such as it was since September 1985, also no longerexistsIn their brief Respondents rely heavily on two casesA L Adams Const Co v Georgia Power Co733 F 2d853 (11th Cir 1984) cert denied 471 U S 1075 (1985)andShaver Inc v NLRB,635 F 2d 859 (D C Cir 1980),certdenied 451 U S 976 (1981) Both cases involveissues concerning prehire agreements arising under Section 8(f) of the Act The facts of each are lengthy andcomplex and need not be recited here It suffices to saythat nothing in either case suggests that a collective bargaining relationship still exists between an employer andunionwhen the prior labor agreement has expired andwhere the employer no longer employs unit employeesand has disavowed any intent to hire unit employees inthe futureAccordingly neitherAdamsnorSchriverapplies to the instant caseAlthough the two subcontracting clauses are secondary in nature and are not rendered lawful by the construction proviso to Section 8(e) I further conclude thatthe picketing in this case violated Section 8(b)(4)(A) ofthe Act, and that Respondents are responsible for theseviolations4 Did Respondents violate Section 8(b)(4)(B) of theAct by picketing neutral gates, by the use of picketsignswhich failed to identify the primary employer,and by other acts, the object of which was toenmesh neutral employers in a dispute with aprimary employer?Ibegin with a review of relevant Board law takenfrom the case ofBroadcoast Employees NABET Local 31(CBS Inc),237 NLRB 1370, 1374-1375 (1978) enfd 631F 2d 944 (D C Cir (1980) There the Board affirmedthe rulings, findings, and conclusions contained in the decision of Administrative Law Judge Paul Bisgyer, whoheldAt the outset it may be appropriate to reviewsome basic principles respecting secondary boycotts It has long been established that dispite theliteral language of Section 8(b)(4)(B),21 its prohibitions are designed to reach only secondary boycottactivities by a labor organization, leaving primaryaction outside the scope of this provision Indeed,when the 1959 amendments to the Act were enactedCongress took special care to assure that primary action was not intended to fall within the banof Section 8(b)(4)(B) by providing thatnothingcontained in this clause (B) shall be construed tomake unlawful where not otherwise unlawful, anyprimary strike or primary picketingTo be sure, the line between secondary and primary activity is not always clear, especially incommon situs situations where more than one employer are engaged in their normal business operations at the same locationMindful of dual congressional objectives of preserving the right of labororganizations to bring pressure to bear on offendingemployers in primary labor disputes and of shielding unoffending employers and others from pressures in controversies not their own, 22 the Boarddevised the familiarMoore Dry Dockguidelines 23approved by the courts, to aid in determiningwhether the unions object was primary and therefore lawful or whether it was really secondary asbeing calculated to enmesh neutral employers andemployees in the union s dispute with the primaryemployer which the Act was designed to preventHowever the Board and the courts have cautionedtht theMoore Dry Dockstandards are only guidelinesnot to be mechanically applied and that, whilecompliance might give raise to a rebuttable inference that the picketing was primary, the totality ofthe evidence might reveal an underlying proscribedsecondary objective and overcome the presumption 24In addition to theMoore Dry Dockstandardsadopted tominimizethe potential for unnecessarilyinvolving neutrals in a primary dispute of no concern to them the Board and courts have recognizedthe rights of employers to designate at a commonsite a gate specially reserved for the exclusive use ofprimary employer his employees suppliers, andmaterialmen for entry and departure and to establish other gates for use by neutral employers employees, and others having business relationshipswith the neutral employers 25 Where separate gatesare thus designated and legitimately maintained, theunion must confine its picketing activities to the primary gate and avoid implicating neutrals by picketing the gates set aside for the neutral s sole use orelse risk violating Section 8(b)(4)(B) of the Act 26Of course the integrity of the neutral gate must notbe compromised by its use by primary personnel orsupplierswhich would not result in destroying itsimmunity form primary picketing 27 Moreover theestablishment of the reserved primary gate must notbe at a location on the site which would impair theeffectiveness of picketing to reach the primary employer and employees For, as the Board noted inone case,The purpose of the separate gate is topermit lawful picketing that will be conducted soas to minimize its impact on neutral employees insofar as this can be done without substantial impairment of the effectiveness of the picketing in reaching the primary employees 2821 Formerly numbered Sec 8(b)(4)(A)22NLRBvDenver Building and ConstructionTrades Council(Gould & Preisner)341 U S 675 692 (1951)23SailorsUnion of the Pacific (Moore Dry Dock)supraUnderthis doctrine to support an inference of primary action (a) thepicketing must be strictly limited to times when the situs of the dispute is located on secondary employers premises (b) at the timeof the picketing the primary employer is engaged in his normalbusinessat the situs (c) the picketing is limited to places reasonably close to the location of the situs and (d) the picketing discloses clearly that the dispute is with the primary employer SinceMoore Dry Dockthe Board has extended these standards to picketing at the situs of a primary employer where a secondary or neutral employer is engagedGeneral TeamsterWarehouseand 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDairy Employees Union Local No 126 et al (ReadyMixedConcreteInc) 200 NLRB 253 in 5 (1972) to the same effectRetail Fruit& Vegetable ClerksUnionLocal 1017 et al (Crystal PalaceMarket)116 NLRB 856 859 (1956)24 InternationalBrotherhood ElectricalWorkers Local Union 861(Plauch Electric Inc)135NLRB 250 255 (1962)NortheasternWashington Northern IdahoBuildingand Construction Trades Council et al(Northwestern Construction of Washington Inc)152 NLRB975 980 (1965)InternationalUnion of Operating Engineers LocalUnion No 450 AFL-CIO (Linebeck Construction Corporation)219NLRB 997 998 (1975) affd 550 F 2d 311 (C A 5 1977)25Local 761International Unionof Electrical Radio &MachineWorkers AFL-CIO (General Electric Company) v NLRB366 U S667 (1961)2eIbid27 InternationalUnion of Operating Engineers Local Union No450 (LinebeckConstruction)supra28 InternationalBrotherhood of ElectricalWorkersLocal 640AFL-CIO (TimberBuildingsInc)176NLRB 150 151 (1969)quoting fromRetail Fruit & Vegateble ClerksUnionLocal 1017(Crystal PalaceMarket)supra 859NashvilleBuilding& ConstructionTrades Council et al (H E Collins Contracting Company Inc)172NLRB 1138 1140 (1968) see alsoWireServiceGuild Local222TheNewspaper Guild AFL-CIO-CLC (The Miami HeraldPublishing Company)218 NLRB 1234 1236 (1975)In more recent cases the Board has uniformly followedthose general principles of law See, e g,Carpenters ofWestern Pennsylvania (Bridges & Co),282NLRB 422(1986),ElectricalWorkers IBEW Local 332 (LockheedMissiles), 241NLRB 674 (1979) InIronWorkers Local433 (McKee Inc),233 NLRB 283 (1977), enfd in part598 F 2d 1154 (9th Cir 1979), the Board and the NinthCircuit Court of Appeals found that Iron Workers Local433 violated Section 8(b)(4)(i)(u)(B) of the Act by its unlawful picketing at a reserved gate on a constructionproject inIronWorkers Local433(Oltmans Construction),272 NLRB 1182 (1984), the Board found that IronWorkers Local 433 unlawfully involved neutrals in itsdispute with a primary employer through the picketingof gates reserved for neutrals Finally inIronWorkersLocal 433 (United Steel),280 NLRB 1325 (1986) theBoard once again found that Iron Workers Local 433had violated Section 8(b)(4)(i) and (n)(B) of the Act bypicketing at reserved gates That case involved four different jobsites in two different StatesWith these principles of law in mind I turn to thefacts of this case Contrary to Respondents argument atpages 24-26 of their brief, I find that their activities atthe three constructionsitesdiscussed in the facts werecalculated to enmesh neutrals in a labor dispute with theprimary employer SeeElectricalWorker IBEW Local302 (ICR Electric),272 NLRB 920 (1984) 16Furthermore, I reiterate that both Respondents are responsible for the acts of the pickets in this caseOmahaBuilding Trades Council (Crossroads Joint Venture) 284(1987) AvisRent A Car System,280 NLRB 580 (1986)CompareCedar Rapids Building Trades Council,283NLRB 1155 (1987) The Board has stated that where aunion authorizes a picket line, it is required to retain control over the picketing If a union is unwilling or unableto take the necessary steps to control its pickets it must18 I assumefor the sakeof argument that Respondents may have hadone or more lawful objectivesas well If oneof the objects of picketingisunlawful it is immaterialthatRespondents also intended to secure acollective bargaining agreementElectricalWorkers IBEW Local 3 (Bisantz Electric)192 NLRB 283 287 (1971)bear the responsibility for their misconduct'IronWorkers Local 455 (Stokvis Corp),243 NLRB 340 (1979) Herethe evidence shows not merely a failure to keep controlbut an affirmative direction of the picket s unlawful activitiesNote some examples (1) Worley's statements toThomas on 9 June that Respondents would not permitlarge general contractors like Hoffman to sub nonunion,(2)Kealey s statement to Thomas on 23 June that Kealeydid not care if Hoffman hires ironworkers, he justwanted to tie Hoffman to the subcontracting clause, (3)Kealey's delivery of picket signs on 18 August at thePerforming Arts Center, (4) Kealey's explicit disavowalof the settlement agreement on 18 August by characterizmg it as not meaning anything and his implicit disavowalof the court s injunction by aiding and abetting the pickets to resume picketing, (5) Kealey s involvement insignal picketing on 18 August at One Financial Center,(6)Kealey falsely representing on the same day and atthe same place that the strike was sanctioned, (7) Worley s statements to Hutchison on 20 August that the onlyway for Hoffman to resolve the matter of illegal picketswas to sign the labor agreement (G C Exh 7(b)) [containing an unlawful subcontracting clause] and to join theNorthwest Iron Workers Employers Association, and(8)Worley's additional statement to Hutchison on thesame day, after being told that Hoffman would not agreeto the labor agreement If Hoffman wanted their jobs toremain shut down for 10 days while he was on vacationthat s up to them(a) Failure of picket signs to disclose that the disputewas with Hoffman Construction the primary employerAs the facts reflect, and the various photographic exhibits clearly show during the July phase of the picketing the various signs did not indicate that the labor dispute was with Hoffman Construction This violation of aMoore Dry Dockstandard raises a presumption of illegalintentwhich Respondents offered no evidence to rebutPlumbers Local 274267 NLRB 1111 1114 (1983) Forthe above reason I find that Respondents violated Section 8(b)(4)(B)(b) Failure to confine picketing to primary gateIn the facts section of this decision I have recited forthe three construction projects the establishment on orabout 30 June of a reserved gate system Accompanyingdiagrams of the sites reflect exactly where the gates arelocatedLater second neutral gates were also establishedThere is uncontradicted evidence that picketing occured at neutral gates on all three projects and I findthatRespondents were responsible Before elaboratingbriefly I should stress two facts First, because ChargingParty had no ironworkers or other unionized employeeson any of the three projects and because there was littleor no construction material delivered to the ChargingParty, lawful picketing would have been an exercise infutilityWork would have continued as before It wasonly by unlawfully extending the picketing to the neutrals could Respondents have made an impact, by inducing the employees of the subcontractors to cease work IRON WORKERSPACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)ing 17 This strategy is best illustrated by reference to the30 August telephone conversation between Worley andHutchison in which the former said, If Hoffman wantedtheir jobs to remain shut down for 10 days while he wason vacation, that's up to them " Hoffman s offense? It refused to accede to Worley s demand that it agree to acollective bargaining agreement containing a clause thatI have found above violated Section 8(e) of the ActThe second fact to be emphasized is that while Hoffman had no union employees, all of the subcontractoremployees on all three projects were unionized and signatory to collective bargaining agreementsAs such,they were required to observe all sanctioned strikes andpicket linesOn the basis of uncontradicted testimony, job diaries,and photographs, I have found in the facts that ironworkers picketed 18 the neutral gate at the PerformingArts Center (G C Exhs 10, 43, 44, 45, and 47), at OneFinancial Center (G C Exhs 12, 20(a) and (b), and 21(a)and (b)), and at Good Samaritan Hospital (G C Exhs 53and 55)To all of the direct evidence marshaled above, I addan inference on which I also relyRespondents picketing of the neutral gate at a timewhen a common situs had been established and subcontractors were scheduled to work supports an inference that the later failure of the two subcontractors to appear and continue their work was due toRespondents picketing at the neutral gateCarpenters Local 1622,262 NLRB 1211 (1982)In attempting to fend off the inevitable, Respondentsraise certain arguments that are devoid of merit First,Respondents argue that the reserve gate system on thethree projects was invalid because it prevented Respondents from conveying their message to the general publicand to the personnel and suppliers to the jobsite CitingSouthern Sun Electric237 NLRB 829 (1978) Respondents attack particularly the Hoffman gate at One FinancialCenter I find nothing in the location of the primarygate there or at either of the other two projects to assistRespondents InCarpenters Local 354 (Sharp & Tatro),268 NLRB 382 (1983) the Board affirmed the decisionof the administrative law judge in which he observednothing in the Board sSouthern SunDecison requiresreservedprimary gate placements calculated to maximize a pickets chance to reach members of the publicwith his organizations messageThat decision merelyproscribes gate placements which would substantiallyandunjustlyimpair the effectiveness of picketing-conducted in conformity withMoore Dry Dock'sstandards-in reaching a primary emplooyer s personnel, suppliers, visitors and the general publicSimilarly, theElectricalWorkers IBEW (Pond Electric),269 NLRB 274 (1984) the Board stated,Southern Sun17 SeeOperating Engineers Local 12 (Hensel Phelps)284 NLRB 246(1987)18 Traditional forms of picketing are not required for a finding thatpicketing in fact occured Groups of men gathered around a sign constiLute a signal to the employees of secondary and neutral employersPlumbers Local 274supra 267 NLRB at 1114583Electricdoes not hold that a primary reserved gate on apublic road is established improperly simply becuasethere is little traffic by the general public at the primaryreserved gateIndistinguishing the two cases, theBoard observed[I]nSouthern Sun,the gate sign for neutrals wasplaced about a halfway between two entrances tothe constructionsite, the reserved gate sign for theprimary was located near a third entrance on a private alley which, although owned by the generalcontractor, could not be distinguished visually fromthe private parking lot of the adjacent store buildingFurthermore, the reservedgatesign was barelyvisible from a public right of wayIn the instant case the primary reserved gate was clearlymarked and maintained, and thus the respondent unionwas able to convey its message directly to the primaryemployer and its employees, visitors, suppliers, and thegeneral publicThe Board also considered and rejectedsimilar arguments inElectricalWorkers IBEW Local 323 (Renel Construction),264 NLRB 623 (1982), andElectricalWorkersIBEW Local 903 (Hinton Contractors),230 NLRB 1017(1977) InRenel Constructionthe Board noted that although the primary gate was not located on a main roadthe record did not indicated that the public's use of theroad was restricted in any way or that respondent couldnot communicate to the public at that location InHinton,although the public had access to the reservedgate it was not generally used by the public Nevertheless the Board affirmed a finding of a violation notwithstanding that the reserved gate location was less accessible to the public than the location of the picketing on thepublic roadIn the present case there was no confusion as to thelocation of any primary reserved gate They were clearlymarked and Respondents were able to convey their message directly to the primary employers visitors, and suppliers I find that the location of the gates did not unreasonably deny Respondents the opportunity to convey itsmessageto the public Next Respondents contend thatno proper reserved gate system was established andmaintained at the three jobsitesMore specifically, Respondents assert that Nelson Construction Co is an integral part of the Charging Party Therefore its use of theneutral gate tainted the entire systemTo resolve this question I first turn to the record oncross examinationCecilDrinkward, president of Hoffman Construction of Oregon, testified as followsQ Do you ownan interestinNelson Construction as well?A Not personallyQ Well insomedirect fashion do you?A YesQ And what is that fashion?A Hoffman Corporationhas an interest inNelsonQ Majority interest?A Yes 584DECISIONSOF THE NATIONALLABOR RELATIONS BOARDQ. Sole interest?A. No.Q. What percent?A. Eighty.Q. Eighty percent. And Nelson Construction andHoffman of Oregon have the same labor relationsmanagers, isn't that true?A. No.Q. Oh, isn't that Mr. Hutchison?A.No.Mr.Hutchison. is labor relations forNelson. Mr. Thomas is for Oregon.Q. And is Mr. Hutchison also labor relations forHoffman of Washington?A. No.Q. Is he labor relations for Hoffman of Alaska?A. Yes.Q. I'm sorry. I'm confused. I hope I didn't con-fuse you. [R. pp. 1079-1080.]To this, I add the relevant testimony of Hutchison:Q. You do labor relations for Hoffman of Wash-ington andHoffman of Alaska?A. I do of Hoffman of Alaska. I'm assigned Hoff-man of Alaska, Hoffman Mechanical Corporation,and Nelson Concrete.Q. I won't touch that one yet, except to ask,Nelson Concrete is owned by Hoffman Construc-tion Company?A. Partially, yes.Q. In connection with the dispute at issue here,was Nelson a subcontractor on these jobs?A. I believe they were sub on one of them.Q. Which one do you believe?A. I believe they were sub on the-no, two ofthem. On Good Samaritan Hospital and on the Per-forming Arts Center.Q. And who owns Nelson?A. Nelson, I believe-they're a separate corpora-tion completely.Q. Who owns them?A. They're self-owned. Dave Nelson is the presi-dent.Q. And you do the labor relations for Nelson?A. Yes.Q. And who pays you for doing the labor rela-tions for Nelson?A. Nelson.Q. So you have more than one employer?A. Technically I do, yes.Q. Do you get more than one pay check?A. Yes [R. pp. 924-925.]It iswell established that a secondary employer is nota "neutral" entitled to the protection of the Act if theprimary and secondary are so closely integrated thatthey in essence constitute a single employer.TeamstersLocal 639 (Poole'sWarehousing),158 NLRB 1281 (1966);Newspaper & Mail Deliverers (GannettCo.), 271 NLRB 60(1984). In determining whether a joint employer relation-ship exists, the Board looks to the existence of four fac-tors: (1) common ownership; (2) common management;(3) centralized control of labor relations; and (4) interre-lationship of operations.GannettCo., supra.Assuming without finding that the Charging Party andNelson Construction Co. have common ownership andmanagement, there is no credible evidence of centralizedcontrol of labor relations nor interrelationship of oper-ations.Accordingly, I find no pollution of the reservedgate system on that basis.Los Angeles Newspaper GuildLocal 69 (Hearst Corp.),185 NLRB 303, 304-305 (1970),enfd. 443 F.2d 1173 (9th Cir. 1971), cert. denied 404 U.S.1018 (1972).Respondents also claim that on at least one site,Nelson was an ally of the Charging Party. That is, it per-formed work of Hoffman which would otherwise havebeen done by the ironworkers.NLRB v. Electrical Work-ersUE (Royal Typewriter),228 F.2d 553 (2d Cir. 1955),cert. denied 351 U.S. 962 (1956). There is no showingthat Nelson is allied with Hoffman for that or any otherreason.Miami Pressman's Local v. NLRB (Knight News-papers),322 F.2d 405 (D.C. Cir. 1963). See alsoSacra-mento Carpenters (Malek Construction),244 NLRB 890(1979).I find that Respondents are responsible for the picket-ing at the neutral gates done for the purpose of inducingneutral employees to cease working and constituted co-ercion and restraint in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.(c)Distribution of pamphlets as unlawful inducementIn addition to picketing, ironworkers also passed outpamphlets to witness Jeannis and others (G.C. Exhs. 19,60, and 61). The content of these documents has been re-cited in the facts. Respondents were responsible for theseincidents.Under the circumstances presented, the distri-bution of the pamphlets to Jeannis and others violatedSection 8(b)(4)(B) of the Act as their purpose was toinduce neutral employees to cease work. SeeElectricalWorkers IBEW Local Union 684,246 NLRB 549, 556(1979).Broadcast Employees NABET Local 31 (CBS Inc.),237 NLRB 1370 (1978).(d) Oral statements to neutralemployees as unlawfulinducementThe statements made to Jeannis also violated Section8(b)(4)(i)(B)of the Act. SeeLaborers Local 304, 282NLRB 100 (1986). Thus as he sought to report for work,the ironworker pickets told him that their union support-ed his union; then they distributed a pamphlet to him(G.C. Exh. 19).Later in the day while he was working, Jeannis heardpickets yelling at him asking why he was working whenhe knew a strike was in progress. Still later, two iron-workers met Jeannis in a trailer used by Ace Electricand asked him if he knew that the electricians' unionagreed with their union in support of their strike. Theseremarks to Jeannis are reasonably interpreted as a re-quest to engage in a work stoppage against his employer.Each of them therefore constituted inducement or en-couragement within Section 8(b)(4).Laborers Local 304,supra. IRON WORKERS PACIFIC NORTHWEST COUNCIL (HOFFMAN CONSTRUCTION)(e) Printed and oral representations that strike wassanctioned as unlawful inducementFinally I find Respondents violated Section 8(b)(4)(i)and (ii)(B) by oral and written representations that thestrike was sanctionedI agreefullywith the Charging Party (Br 96-97) thatthe printed and oral representations made to neutral employees of subcontractors were additional separate violations of Section 8(b)(4)(B) of the Act To support theseconclusions, I turn toLos Angeles Building Trades Council (Sierra South),215 NLRB 288 290 (1974), in whichthe Board stated the followingThe Supreme Court first interpreted the scope ofthe words to induce or encourage inInternationalBrotherhood of ElectricalWorkers Local 501 et al(Samuel Langer) v NLRB,341US 694 (1951) Inthat case, in the context of finding peaceful picketing to be a form of inducement or encouragementproscribed by Section 8(b)(4) where it had secondary object the Court statedThe words induce or encourage are broadenough to include in them every form of influence and persuasion [p 701]Since then, the Board has repeatedly found unlawful any statements which agents of a union makedirectly to the employees of a secondary employerif suchstatementswould reasonably be understoodby the employeesas a signalor request to engage ina work stoppage against their own employerInGreatFallsBuilding and ConstructionTradesCouncil et al (Purvis Fedco Inc)154 NLRB 1637at 1644 (1965) the Board found unlawful inducementin a unionagent s statement to a neutral employee that the local building trades council authorizedcertain picketingThe Board there equated the affect of calling picketing authorized tothat of terming the primary unfairas inDistrictCouncil of Painters #48supraAccordingly as found in the facts above printed signseither carried by or in the immediate vicinity of picketsat the three construction projects which readSanctioned by Columbia Pacific Building & ConstructionTrades Council violated the Act In addition oral statements to the same effect, made by Kealey on 18 Augustat One Financial Center and by pickets at Good Samaritan Hospital during the June picketing similarly violatedthe ActCONCLUSIONS OF LAW1Hoffman Construction Company of Oregon is anemployer engaged in commerce within the meaning ofSection 2(2) (6) and (7) of the Act2 Ironworkers District Council of the Pacific Northwest and Local Union No 29 of the International Association of Bridge Structural and Ornamental Iron Workers are labor organizations within the meaning of Section2(5) of the Act5853Deferral is not appropriate to resolve the issues inthis case4The General Counsel is not estopped from amending the complaint to add two new allegations5By picketing and otherwise attempting to coerceHoffman Construction Company of Oregon intoagreeingto a labor agreement containing a clause violating Section8(e)of the Act, Respondents violated Section8(b)(4)(A) of the Act6By picketing withsigns failingto disclose the maneof the primary employer, Respondents violated Section8(b)(4)(B) of the Act7By picketingat gatesreserved for neutrals at thePerformingActsCenterOne Financial Center andGood Samaritan Hospital Respondents violated Section8(b)(4)(i) and (ii)(B) of the Act8By distributing pamphlets at the three projects referred to above for the purpose of inducing neutral employees to cease work Respondents violated Section8(b)(4)(B) of the Act9By telling neutral employees that their union supported the ironworkers union by telling neutral employees they were working when a strike was in progress,and bymaking similarstatements for the purpose of inducing neutral employees to cease work, Respondentsviolated Section 8(b)(4)(i)(B) of the Act10By falsely telling neutral employees that a strikeand picketing was sanctioned by Columbia Building andConstruction Trades Council and byusingpicket signsprinted with a similar legend, Respondents violated Section 8(b)(4)(i) and (ii)(B) of the ActI IThe unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act12Other than specifically foundRespondents committed no other unfair labor practices 19THE REMEDYHaving found that Ironworkers District Council of thePacific Northwest and Local Union No 29 of the International Association of Bridge Structural and Ornamentai IronWorkers have engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(A) and 8(b)(4)(i)and (ii)(B) of the Act I recommend that they be orderedto cease and desist and take certain affirmative actionsdesigned to effectuate the policies of the ActIn Administrative Law Judge s Exhibit 3 page 1 paragraph 3 the General Counsel specificallydisclaims an interest in a broad remedial order This disclaimer is notbinding on me CfAllMassera97NLRB 712 714(1952) InHickmott Foods242 NLRB 1357 (1979) theBoard established alternative conditions as a basis for abroad orderWhen the respondent has shown a proclivity to violate the Act, or has engaged in suchegregiousor widespread misconduct as to demonstrate a genera]disregard forfundamental statutory rights In recommending a broad order to the Board I find sufficientevidence to support both conditions in this case howev19 1 will recommend to the Board that all allegations regarding picketmg of Hoffman Columbia Plaza be dismissed as I find no legal basis tosustain these charges 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer there is overwhelming evidence to show egregriousand widespread misconduct so as to qualify particularlyunder the second prong ofHickmottSeeService EmployeesLocal 77 (Thrust IV),264 NLRB 628, 629 (1982)CompareIronWorkers Local 118,285 NLRB (1987) andOperating Engineers Local 12,284 NLRB 246 (1987)On these findings of fact and conclusions of law andon the entire record, I issue the following recommended20ORDERThe Respondents, Ironworkers District Council of thePacific Northwest and Local Union No 29 of the International Association of Bridge Structural and Ornamental IronWorkers, their officers, agents and representatives, shall1Cease and desist from(a) Picketing or signal picketing at or near entrances toconstruction jobsites, to coerce Hoffman ConstructionCompany of Oregon into agreeing to a labor agreementcontaining a clause violating Section 8(e) of the Act(b) Picketing or signal picketing at or near entrancesto construction jobsites with signs failing to disclose thenameof Hoffman Construction Company of Oregon as aprimary employer with whom Respondents are engagedin a labor dispute(c)Picketing or signal picketing distributing pamphlets,making oral statements to emplpoyees of neutralsor falsely telling neutral employees that a strike wassanctioned, at construction site gates reserved for neutralsor inany othermannerthreatening coercing orrestrainingHoffman Construction Company of Oregon,any of its subcontractors, or any other person engaged incommerce or in an industry affecting commerce, wherean object thereof is to force or require those employersor any other person toceasedoing business with eachother or any other person2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its business officeand meetinghalls copiesof the attached notice markedAppendix 21 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 19, after being signed by the Respondent sauthorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily postedReasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or covered by any othermaterial(b) Furnish the Regional Director with signed copiesof the notice for posting by Hoffman Construction Company of Oregon and its subcontractors on the PerformingActs Center, One Financial Center, and the Good Samaritan Hospital projects, if those companies are willingto post them(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply20 If no exceptions are filed asprovided by Sec 10246 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes21 If this Order is enforced by a judgment of a United States court ofappeals the words in thenotice readingPosted by Order of the NationalLaborRelations Board shall readPosted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board